Exhibit 10.1

 

FIRST CONSULTING GROUP, INC.

ASSOCIATE 401(k) AND STOCK OWNERSHIP PLAN

 

--------------------------------------------------------------------------------


 

FIRST CONSULTING GROUP, INC.

ASSOCIATE 401(k) AND STOCK OWNERSHIP PLAN

 

WHEREAS, First Consulting Group, Inc. (hereinafter referred to as the
“Employer”) heretofore adopted the First Consulting Group, Inc. Associate 401(k)
and Stock Ownership Plan (hereinafter referred to as the “Plan”) for the benefit
of its eligible Associates; and

 

WHEREAS, the Employer reserved the right to amend the Plan; and

 

WHEREAS, the Employer heretofore amended the Plan from time to time; and

 

WHEREAS, the First Consulting Group, Inc. dba First Consulting Group Profit
Sharing 401(k) Plan was merged into the Plan effective as of January 1, 1996,
and the Integrated Systems Consulting Group, Inc. 401(k) Plan and the WaveFront
Consulting, Inc. 401(k) and Profit Sharing Plan were merged into the Plan
effective as of April 1, 1999; and

 

WHEREAS, the Employer wishes to amend the Plan in order to comply with changes
permitted or required by the Uruguay Round Agreements Act (“GATT”), the
Uniformed Services Employment and Reemployment Rights Act of 1994 (“USERRA”),
the Small Business Job Protection Act of 1996 (“SBJPA”), the Taxpayer Relief Act
of 1997 (“TRA’97”) and to add or modify certain administrative provisions; and

 

WHEREAS, it is intended that the Plan is to continue to be a qualified plan
under Section 401(a) of the Internal Revenue Code for the exclusive benefit of
the Participants and their Beneficiaries;

 

NOW, THEREFORE, the Plan is hereby amended by restating the Plan in its entirety
as follows, with such restatement also constituting an amendment of the First
Consulting Group, Inc. dba First Consulting Group Profit Sharing 401(k) Plan,
the Integrated Systems Consulting Group, Inc. 401(k) Plan and the WaveFront
Consulting, Inc. 401(k) and Profit Sharing Plan for the purposes of complying
with GATT, USERRA, SBJPA and TRA’97 for the applicable periods:

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE ONE—DEFINITIONS

 

1.1

Account

 

1.2

Administrator

 

1.3

ASOP Fund

 

1.4

ASOP Loan

 

1.5

Associate

 

1.6

Beneficiary

 

1.7

Break in Service

 

1.8

Code

 

1.9

Compensation

 

1.10

Disability

 

1.11

Early Retirement Date

 

1.12

Effective Date

 

1.13

Employer

 

1.14

Employer Stock

 

1.15

Employment Date

 

1.16

First Share Contributions

 

1.17

Highly-Compensated Associate

 

1.18

Hour of Service

 

1.19

Leased Employee

 

1.20

Nonhighly-Compensated Associate

 

1.21

Normal Retirement Date

 

1.22

Participant

 

1.23

Plan

 

1.24

Plan Year

 

1.25

Prior Plan

 

1.26

Trust

 

1.27

Trustee

 

1.28

Valuation Date

 

1.29

Year of Vesting Service or Service

 

 

 

ARTICLE TWO—SERVICE DEFINITIONS AND RULES

 

2.1

Year of Vesting Service

 

2.2

Break in Service

 

2.3

Leave of Absence

 

2.4

Rule of Parity on Return to Employment

 

2.5

Service in Excluded Job Classifications or With Related Companies

 

 

 

ARTICLE THREE—PLAN PARTICIPATION

 

3.1

Participation

 

3.2

Re-Employment of Former Participant

 

3.3

Termination of Eligibility

 

3.4

Compliance with USERRA

 

--------------------------------------------------------------------------------


 

ARTICLE FOUR—ELECTIVE DEFERRALS, EMPLOYER CONTRIBUTIONS,

 

ROLLOVERS AND TRANSFERS FROM OTHER PLANS

 

4.1

Elective Deferrals

 

4.2

Employer Matching Contributions

 

4.3

Employer Profit Sharing Contributions

 

4.4

Special Contribution for Certain Participants

 

4.5

Rollovers and Transfers of Funds From Other Plans

 

4.6

Timing of Contributions

 

 

 

ARTICLE FIVE—ACCOUNTING RULES

 

5.1

Investment of Accounts and Accounting Rules

 

5.2

Participants Omitted in Error

 

 

 

ARTICLE SIX—VESTING, RETIREMENT AND DISABILITY BENEFITS

 

6.1

Vesting

 

6.2

Forfeiture of Nonvested Balance

 

6.3

Distribution of Less Than Entire Vested Account Balance

 

6.4

Normal Retirement

 

6.5

Disability

 

6.6

Early Retirement

 

 

 

ARTICLE SEVEN—MANNER AND TIME OF DISTRIBUTING BENEFITS

 

7.1

Manner of Payment

 

7.2

Time of Commencement of Benefit Payments

 

7.3

Furnishing Information

 

7.4

Minimum Distribution Rules for Installment Payments

 

7.5

Joint and Survivor Annuity

 

7.6

Amount of Death Benefit

 

7.7

Designation of Beneficiary

 

7.8

Distribution of Death Benefits

 

7.9

Qualified Pre-Retirement Survivor Annuity

 

7.10

Eligible Rollover Distributions

 

 

 

ARTICLE SEVEN A—SPECIAL EMPLOYER STOCK PROVISIONS

 

7A.1

Valuation of Employer Stock

 

7A.2

Allocation of Employer Stock Purchased with Proceeds of ASOP Loan

 

7A.3

Privileges and Restrictions on Employer Stock; In General

 

7A.4

Privileges and Restrictions Applicable to Securities Acquired with ASOP Loans

 

7A.5

Voting Employer Stock

 

--------------------------------------------------------------------------------


 

ARTICLE EIGHT—LOANS AND IN-SERVICE WITHDRAWALS

 

8.1

Loans

 

8.2

Hardship Distributions

 

8.3

Withdrawals After Age 59½

 

8.4

Withdrawals of Rollover Contributions

 

8.5

Diversification

 

 

 

ARTICLE NINE—ASOP LOANS

 

9.1

ASOP Loans

 

9.2

Primary Benefit Requirement

 

9.3

Use of ASOP Loan Proceeds

 

9.4

Liability and Collateral of Plan for ASOP Loan

 

9.5

Default

 

9.6

Release of Collateral for ASOP Loan

 

9.7

Income

 

 

 

ARTICLE TEN—ADMINISTRATION OF THE PLAN

 

10.1

Plan Administration

 

10.2

Claims Procedure

 

10.3

Trust Agreement

 

 

 

ARTICLE ELEVEN—SPECIAL COMPLIANCE PROVISIONS

 

11.1

Distribution of Excess Deferral Amounts

 

11.2

Limitations on 401(k) Contributions

 

11.3

Nondiscrimination Test for Employer Matching Contributions

 

11.4

Limitation on the Multiple Use Alternative

 

 

 

ARTICLE TWELVE—LIMITATION ON ANNUAL ADDITIONS

 

12.1

Rules and Definitions

 

 

 

ARTICLE THIRTEEN—AMENDMENT AND TERMINATION

 

13.1

Amendment

 

13.2

Termination of the Plan

 

13.3

Distribution Upon Sale or Disposition of Stock or Assets

 

 

 

ARTICLE FOURTEEN—TOP-HEAVY PROVISIONS

 

14.1

Applicability

 

14.2

Definitions

 

14.3

Allocation of Employer Contributions and Forfeitures for a Top-Heavy Plan Year

 

14.4

Vesting

 

--------------------------------------------------------------------------------


 

ARTICLE FIFTEEN—MISCELLANEOUS PROVISIONS

 

15.1

Plan Does Not Affect Employment

 

15.2

Successor to the Employer

 

15.3

Repayments to the Employer

 

15.4

Benefits Not Assignable

 

15.5

Merger of Plans

 

15.6

Investment Experience Not a Forfeiture

 

15.7

Construction

 

15.8

Governing Documents

 

15.9

Governing Law

 

15.10

Headings

 

15.11

Counterparts

 

15.12

Location of Participant or Beneficiary Unknown

 

--------------------------------------------------------------------------------


 

ARTICLE ONE—DEFINITIONS

 

For purposes of the Plan, unless the context or an alternative definition
specified within another Article provides otherwise, the following words and
phrases shall have the definitions provided:

 

1.1                               “ACCOUNT” shall mean the individual
bookkeeping accounts maintained for a Participant under the Plan which shall
consist of the following sub-Accounts:

 

Pre-Tax (401(k)) Contributions Account which shall be credited with any elective
deferrals made by the Participant pursuant to Section 4.1 or under a Prior Plan
and any earnings thereon.

 

Matching Contributions Account which shall consist of any Employer matching
contributions made on behalf of the Participant pursuant to Section 4.2 or under
a Prior Plan which are not part of the ASOP Fund, and any earnings thereon.

 

ASOP Matching Contributions Account which shall consist of any Employer matching
contributions made on behalf of the Participant pursuant to Section 4.2 which
are part of the ASOP Fund, and any earnings thereon.

 

First Share Account which shall consist of any First Share Contributions made on
behalf of the Participant which are part of the ASOP Fund, and any earnings
thereon.

 

Profit Sharing Account which shall consist of any Employer profit sharing
contributions made on behalf of the Participant pursuant to Section 4.3 or under
a Prior Plan which are not part of the ASOP Fund, and any earnings thereon.

 

ASOP Profit Sharing Account which shall consist of any Employer profit sharing
contributions made on behalf of the Participant pursuant to Section 4.3 which
are part of the ASOP Fund, and any earnings thereon.

 

Rollover Account which shall consist of any rollover contributions made by the
Participant pursuant to Section 4.5 or under a Prior Plan and any earnings
thereon.

 

Special Contribution Account which shall consist of any special Employer
contributions made on behalf of the Participant pursuant to Section 4.4 and any
earnings thereon.

 

1.2                               “ADMINISTRATOR” shall mean the Plan
Administrator appointed from time to time in accordance with the provisions of
Article Ten hereof.

 

1.3                               “ASOP FUND” shall mean that portion of the
Trust comprising the “employee stock ownership” portion of the Plan (within the
meaning of Section 4975(e)(7) of the Code), the assets of which shall be
invested in shares of Employer Stock; provided, however, that a portion thereof
shall be invested in cash and cash equivalents for purposes of liquidity.

 

1

--------------------------------------------------------------------------------


 

1.4                               “ASOP LOAN” shall mean a loan made in
accordance with Article Nine.

 

1.5                               “ASSOCIATE” shall mean a common law employee
of the Employer.

 

1.6                               “BENEFICIARY” shall mean any person, trust,
organization, or estate entitled to receive payment under the terms of the Plan
upon the death of a Participant.

 

1.7                               “BREAK IN SERVICE” shall have the meaning set
forth in Section 2.2.

 

1.8                               “CODE” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

1.9                               “COMPENSATION” shall mean the compensation
paid to a Participant by the Employer for the Plan Year, but exclusive of
bonuses, relocation payments, fringe benefits, any program of deferred
compensation or additional benefits payable other than in cash and any
compensation received prior to his becoming a Participant in the Plan. 
Compensation shall, however, include any amounts deferred under a salary
reduction agreement in accordance with Section 4.1 or under a Code Section 125
plan maintained by the Employer.

 

In addition to other applicable limitations set forth in the Plan, and
notwithstanding any other provision of the Plan to the contrary, the annual
Compensation of each Participant taken into account under the Plan shall not
exceed the OBRA ‘93 annual compensation limit.  The OBRA ‘93 annual compensation
limit is $150,000, as adjusted by the Secretary of the Treasury or his delegate
for increases in the cost of living in accordance with Section 401(a)(17)(B) of
the Code.  The cost-of-living adjustment in effect for a calendar year applies
to any period, not exceeding twelve (12) months, over which Compensation is
determined (determination period) beginning in such calendar year.  If a
determination period consists of fewer than twelve (12) months, the OBRA ’93
annual compensation limit shall be multiplied by a fraction, the numerator of
which is the number of months in the determination period, and the denominator
of which is twelve (12).

 

Any reference in the Plan to the limitation under Section 401(a)(17) of the Code
shall mean the OBRA ‘93 annual compensation limit set forth in this provision.

 

If Compensation for any prior determination period is taken into account in
determining a Participant’s benefits accruing in the current Plan Year, the
Compensation for that prior determination period shall be subject to the OBRA
‘93 annual compensation limit in effect for that prior determination period.

 

For purposes of determining who is a Highly-Compensated Associate, Compensation
shall mean compensation as defined in Code Section 414(q)(4).

 

2

--------------------------------------------------------------------------------


 

1.10                        “DISABILITY” shall mean any inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or to be
of long-continued and indefinite duration, within the meaning of Section
72(m)(7) of the Code.  Notwithstanding the foregoing, the Administrator shall
determine that a Participant has incurred a Disability if the Participant
qualifies for disability benefits under the Employer’s LTD plan, and shall
presume conclusively that a Participant covered by such LTD plan but who does
not so qualify has not incurred a Disability.

 

1.11                        “EARLY RETIREMENT DATE” shall mean the date on which
a Participant retires early pursuant to Section 6.6.

 

1.12                        “EFFECTIVE DATE.”  The Plan’s initial Effective Date
is December 1, 1995.  The Effective Date of this restated Plan, on and after
which it supersedes the terms of the existing Plan document, is January 1, 2000,
except where the provisions of the Plan, or the requirements of applicable law,
shall otherwise specifically provide.  The rights of any Participant who
separated from the Employer’s Service prior to the applicable date shall be
established under the terms of the Plan and Trust as in effect at the time of
the Participant’s separation from Service, unless the Participant subsequently
returns to Service with the Employer.  Rights of spouses and Beneficiaries of
such Participants shall also be governed by those documents.

 

1.13                        “EMPLOYER” shall mean First Consulting Group, Inc.
and any subsidiary or affiliate which is a member of its “related group” (as
defined in Section 2.5) which has adopted the Plan (a “Participating
Affiliate”), and shall include any successor(s) thereto which adopt this Plan. 
Any such subsidiary or affiliate of First Consulting Group, Inc. may adopt the
Plan with the approval of its board of directors (or noncorporate counterpart)
subject to the approval of First Consulting Group, Inc.  The provisions of this
Plan shall apply equally to each Participating Affiliate and its Associates
except as specifically set forth in the Plan; provided, however, notwithstanding
any other provision of this Plan, the amount and timing of contributions under
Article 4 to be made by any Employer which is a Participating Affiliate shall be
made subject to the approval of First Consulting Group, Inc.  For purposes
hereof, each Participating Affiliate shall be deemed to have appointed First
Consulting Group, Inc. as its agent to act on its behalf in all matters relating
to the administration, amendment, termination of the Plan and the investment of
the assets of the Plan.  For purposes of the Code and ERISA, the Plan as
maintained by First Consulting Group, Inc. and the Participating Affiliates
shall constitute a single plan rather than a separate plan of each Participating
Affiliate.  All assets in the Trust shall be available to pay benefits to all
Participants and their Beneficiaries.

 

1.14                        “EMPLOYER STOCK” shall mean any class of stock of
the Employer which both constitutes “qualifying employer securities” as defined
in Section 407(d) of the Employee Retirement Income Security Act of 1974, as
amended, and “employer securities” as defined in Section 409(l) of the Code.

 

3

--------------------------------------------------------------------------------


 

1.15                        “EMPLOYMENT DATE” shall mean the first date as of
which an Associate is credited with an Hour of Service, provided that, in the
case of a Break in Service, the Employment Date shall be the first date
thereafter as of which an Associate is credited with an Hour of Service.

 

1.16                        “FIRST SHARE CONTRIBUTIONS” shall mean contributions
made by the Employer prior to January 1, 1999 in shares of Employer Stock or
cash applied to the purchase of Employer Stock.

 

1.17                        “HIGHLY-COMPENSATED ASSOCIATE” shall mean, effective
for years beginning after December 31, 1996, any Associate of the Employer who:

 

(a)                                  was a five percent (5%) owner of the
Employer (as defined in Code Section 416(i)(1)) during the “determination year”
or “look-back year”; or

 

(b)                                 earned more than $80,000 (as increased by
cost-of-living adjustments) of Compensation from the Employer during the
“look-back year” and, if the Employer elects, was in the top twenty percent
(20%) of Associates by Compensation for such year.  Such election was made under
the WaveFront Consulting, Inc. 401(k) and Profit Sharing Plan for the 1997 and
1998 Plan Years.

 

An Associate who separated from Service prior to the “determination year” shall
be treated as a Highly-Compensated Associate for the “determination year” if
such Associate was a Highly-Compensated Associate when such Associate separated
from Service, or was a Highly-Compensated Associate at any time after attaining
age fifty-five (55).

 

For purposes of this Section, the “determination year” shall be the Plan Year
for which a determination is being made as to whether an Associate is a
Highly-Compensated Associate.  The “look-back year” shall be the twelve (12)
month period immediately preceding the “determination year”.  Notwithstanding
the foregoing, and effective solely for the 1997 Plan Year, the Employer,
pursuant to Notice 97-45, elected to utilize the calendar year calculation
election.

 

In determining whether an Associate is a Highly-Compensated Associate for the
Plan Year beginning in 1997, the amendments to Section 414(q) stated above shall
be treated as having been in effect for the Plan Year beginning in 1996.

 

1.18                        “HOUR OF SERVICE” shall have the meaning set forth
below:

 

(a)                                  An Hour of Service is each hour for which
an Associate is paid, or entitled to payment, for the performance of duties for
the Employer, during the applicable computation period.

 

(b)                                 An Hour of Service is each hour for which an
Associate is paid, or entitled to payment, by the Employer on account of a
period of time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation,

 

4

--------------------------------------------------------------------------------


 

holiday, illness, incapacity (including disability), layoff, jury duty, military
duty, or leave of absence.  Notwithstanding the preceding sentence,

 

(i)                                     No more than five hundred and one (501)
Hours of Service shall be credited under this paragraph (b) to any Associate on
account of any single continuous period during which the Associate performs no
duties (whether or not such period occurs in a single computation period);

 

(ii)                                  An hour for which an Associate is directly
or indirectly paid, or entitled to payment, on account of a period during which
no duties are performed shall not be credited to the Associate if such payment
is made or due under a plan maintained solely for the purpose of complying with
applicable workmen’s compensation, or unemployment compensation or disability
insurance laws; and

 

(iii)                               Hours of Service shall not be credited for a
payment which solely reimburses an Associate for medical or medically related
expenses incurred by the Associate.

 

For purposes of this paragraph (b), a payment shall be deemed to be made by or
due from the Employer regardless of whether such payment is made by or due from
the Employer directly, or indirectly through, among others, a trust fund, or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer or other entity are
for the benefit of particular Associates or are on behalf of a group of
Associates in the aggregate.

 

(c)                                  An Hour of Service is each hour for which
back pay, irrespective of mitigation of damages, is either awarded or agreed to
by the Employer.  The same Hours of Service shall not be credited both under
paragraph (a) or paragraph (b), as the case may be, and under this paragraph
(c).  Thus, for example, an Associate who receives a back pay award following a
determination that he was paid at an unlawful rate for Hours of Service
previously credited shall not be entitled to additional credit for the same
Hours of Service.  Crediting of Hours of Service for back pay awarded or agreed
to with respect to periods described in paragraph (b) shall be subject to the
limitations set forth in that paragraph.

 

1.19                        “LEASED EMPLOYEE” shall mean, effective January 1,
1997, any person who, pursuant to an agreement between the Employer and any
other person or organization, has performed services for the Employer
(determined in accordance with Code Section 414(n)(6)) on a substantially
full-time basis for a period of at least one (1) year and where such services
are performed under the primary direction and control of the Employer.  A person
shall not be considered a Leased Employee if the total number of Leased
Employees does not exceed twenty percent (20%) of the Nonhighly-Compensated
Associates employed by the Employer, and if any such person is covered by a
money purchase pension plan providing (a) a nonintegrated employer contribution
rate of at least ten percent (10%) of compensation, as defined in Section
12.1(b)(2) of the Plan but including amounts contributed pursuant to a salary
reduction agreement which are excludable from the employee’s gross income under
Code Sections 125, 402(g) or 403(b), (b) immediate participation, and (c) full
and immediate vesting.

 

5

--------------------------------------------------------------------------------


 

1.20                        “NONHIGHLY-COMPENSATED ASSOCIATE” shall mean an
Associate of the Employer who is not a Highly-Compensated Associate.

 

1.21                        “NORMAL RETIREMENT DATE” shall mean the
Participant’s sixty-second (62nd) birthday or, if later, the fifth (5th)
anniversary of the Participant’s commencement of initial Plan participation.

 

1.22                        “PARTICIPANT” shall mean any Associate who has
satisfied the eligibility requirements of Article Three and who is participating
in the Plan.

 

1.23                        “PLAN” shall mean the First Consulting Group, Inc.
Associate 401(k) and Stock Ownership Plan, as set forth herein and as may be
amended from time to time.

 

1.24                        “PLAN YEAR” shall mean the twelve (12)-consecutive
month period beginning January 1 and ending December 31.

 

1.25                        “PRIOR PLAN” shall mean the First Consulting Group,
Inc. dba First Consulting Group Profit Sharing 401(k) Plan, the Integrated
Systems Consulting Group, Inc. 401(k) Plan or the WaveFront Consulting, Inc.
401(k) and Profit Sharing Plan as in effect from time to time prior to the
merger of each of these plans into the Plan.

 

1.26                        “TRUST” shall mean the Trust Agreement entered into
between the Employer and the Trustee forming part of this Plan, together with
any amendments thereto.  “Trust Fund” shall mean any and all property held by
the Trustee pursuant to the Trust Agreement, together with income therefrom.

 

1.27                        “TRUSTEE” shall mean the Trustee or Trustees
appointed by the Employer, and any successors thereto.

 

1.28                        “VALUATION DATE” shall mean the date or dates
established by the Administrator for the valuation of the assets of the Plan. 
In no event shall the assets of the Plan be valued less frequently than once
each Plan Year.

 

1.29                        “YEAR OF VESTING SERVICE” or “SERVICE” and the
special rules with respect to crediting Service are in Article Two of the Plan.

 

6

--------------------------------------------------------------------------------


 

ARTICLE TWO—SERVICE DEFINITIONS AND RULES

 

Service is the period of employment credited under the Plan.  Definitions and
special rules related to Service are as follows:

 

2.1                               YEAR OF VESTING SERVICE.  An Associate shall
be credited with a Year of Vesting Service for each Plan Year in which he is
credited with at least one thousand (1,000) Hours of Service.  For such
purposes, an Associate shall be credited with a Year of Vesting Service upon
completion of the one thousandth (1,000th) hour in each such twelve (12)-month
period.

 

With respect to periods prior to January 1, 1996, a Participant’s Years of
Vesting Service and Breaks in Service shall be such number of such years as are
determined under the provisions of the First Consulting Group, Inc. dba First
Consulting Group Profit Sharing 401(k) Plan as in effect through December 31,
1995 if the Participant was a participant in that plan.

 

With respect to periods prior to April 1, 1999, a Participant’s Years of Vesting
Service and Breaks in Service shall be such number of such years as are
determined under the provisions of the Integrated Systems Consulting Group, Inc.
401(k) Plan as in effect through March 31, 1999 if the Participant was a
participant in that plan.  For purposes of the foregoing calculations of Years
of Vesting Service and Breaks in Service, each Participant shall be treated in
the manner set forth in Section 1.410(a)-7(f)(1) of the Income Tax Regulations,
which are incorporated herein by reference, and shall be credited with one
hundred and ninety (190) Hours of Service for each month since his employment
anniversary during which he would be required to be credited with one Hour of
Service under the Plan.

 

With respect to periods prior to April 1, 1999, a Participant’s Years of Vesting
Service and Breaks in Service shall be such number of such years as are
determined under the provisions of the WaveFront Consulting Group, Inc. 401(k)
and Profit Sharing Plan as in effect through March 31, 1999 if the Participant
was a participant in the plan.

 

With respect to Participants employed by FCG Management Services, LLC and
serving as a dedicated member of the project staff at the New York and
Presbyterian Hospital account on January 1, 2000, each such Participant’s Years
of Vesting Service and Breaks in Service as of January 1, 2000 shall be such
number of such years as are determined under the provisions of The New York
Hospital Employees’ Retirement Plan as in effect through December 31, 1999 if
the Participant was a participant in that plan.

 

In addition to the foregoing, with respect to any individual who becomes an
Associate as a result of (a) the Employer’s acquisition of such individual’s
employer, (b) the Employer’s acquisition of all, or substantially all, of such
employer’s operating assets, or (c) the terms of an outsourcing agreement
between such individual’s employer and the Employer, each such Associate’s prior
period of employment with such employer shall be taken into account in
determining such Associate’s Year(s) of Vesting Service and Break(s) in Service.

 

2.2                               BREAK IN SERVICE.  A Break in Service shall
mean each Plan Year in which an Associate or Participant is not credited with at
least five hundred and one (501) Hours of Service.

 

7

--------------------------------------------------------------------------------


 

2.3                               LEAVE OF ABSENCE.  A Participant on an unpaid
leave of absence pursuant to the Employer’s normal personnel policies shall be
credited with Hours of Service at his regularly-scheduled weekly rate while on
such leave, provided the Employer acknowledges in writing that the leave is with
its approval.  These Hours of Service shall be credited only for purposes of
determining if a Break in Service has occurred and, unless specified otherwise
by the Employer in writing, shall not be credited for eligibility to participate
in the Plan, vesting, or qualification to receive an allocation of Employer
contributions and forfeitures.  Hours of Service during a paid leave of absence
shall be credited as provided in Section 1.18.

 

For any individual who is absent from work for any period by reason of the
individual’s pregnancy, birth of the individual’s child, placement of a child
with the individual in connection with the individual’s adoption of the child,
or by reason of the individual’s caring for the child for a period beginning
immediately following such birth or adoption, the Plan shall treat as Hours of
Service, solely for determining if a Break in Service has occurred, the
following Hours of Service:

 

(a)                                  the Hours of Service which otherwise
normally would have been credited to such individual but for such absence; or

 

(b)                                 in any case where the Administrator is
unable to determine the Hours of Service, on the basis of an assumed eight (8)
hours per day.

 

In no event shall more than five hundred and one (501) of such hours be credited
by reason of such period of absence.  The Hours of Service shall be credited in
the Plan Year which starts after the leave of absence begins.  However, the
Hours of Service shall instead be credited in the Plan Year in which the absence
begins if it is necessary to credit the Hours of Service in that computation
period to avoid the occurrence of a Break in Service.

 

2.4                               RULE OF PARITY ON RETURN TO EMPLOYMENT.  An
Associate who returns to employment after a Break in Service shall retain credit
for his pre-Break Years of Vesting Service, subject to the following rules:

 

(a)                                  If a Participant incurs five (5) or more
consecutive Breaks in Service, any Years of Vesting Service performed thereafter
shall not be used to increase the nonforfeitable interest in his Account accrued
prior to such five (5) or more consecutive Breaks in Service.

 

(b)                                 If, when a Participant incurred a Break in
Service, he had not completed sufficient Years of Vesting Service to be credited
with a vested benefit under the schedule set forth in Section 6.1, his pre-Break
Years of Vesting Service shall be disregarded if his consecutive Breaks in
Service equal or exceed five (5).

 

8

--------------------------------------------------------------------------------


 

2.5          SERVICE IN EXCLUDED JOB CLASSIFICATIONS OR WITH RELATED COMPANIES

 

(a)                                  Service while a Member of an Ineligible
Classification of Associates.  An Associate who is a member of an ineligible
classification of Associates shall not be eligible to participate in the Plan
while a member of such ineligible classification.  However, if any such
Associate is transferred to an eligible classification, such Associate shall be
credited with any prior Years of Vesting Service completed while a member of
such an ineligible classification.  For this purpose, an Associate shall be
considered a member of an ineligible classification of Associates for any period
during which he is employed in a job classification which is excluded from
participating in the Plan under Section 3.1 below.

 

(b)                                 Service with Related Group Members.  Subject
to Section 2.1, for each Plan Year in which the Employer is a member of a
“related group”, as hereinafter defined, all Service of an Associate or Leased
Employee (hereinafter collectively referred to as “Associate” solely for
purposes of this Section 2.5(b)) with any one or more members of such related
group shall be treated as employment by the Employer for purposes of determining
the Associate’s Years of Vesting Service.  The transfer of employment by any
such Associate to another member of the related group shall not be deemed to
constitute a retirement or other termination of employment by the Associate for
purposes of this Section, but the Associate shall be deemed to have continued in
employment with the Employer for purposes of determining the Associate’s Years
of Vesting Service.  For purposes of this subsection (b), “related group” shall
mean the Employer and all corporations, trades or businesses (whether or not
incorporated) which constitute a controlled group of corporations with the
Employer, a group of trades or businesses under common control with the
Employer, or an affiliated service group which includes the Employer, within the
meaning of Section 414(b), Section 414(c), or Section 414(m), respectively, of
the Code or any other entity required to be aggregated under Code Section
414(o).

 

(c)                                  Construction.  This Section is included in
the Plan to comply with the Code provisions regarding the crediting of Service,
and not to extend any additional rights to Associates in ineligible
classifications other than as required by the Code and regulations thereunder.

 

9

--------------------------------------------------------------------------------


 

ARTICLE THREE—PLAN PARTICIPATION

 

3.1                               PARTICIPATION.  All Associates participating
in the Plan as of January 1, 2000 shall continue to participate, subject to the
terms hereof.

 

Subject to the following provisions of this Section, each other Associate shall
become a Participant under the Plan effective as of the first Monday of the
“calendar quarter” (that is, each three (3) month period beginning January 1,
April 1, July 1 or October 1) coincident with or next following the Associate’s
Employment Date.

 

In no event, however, shall any Associate (or other individual) participate
under the Plan while he is:  (i) included in a unit of Associates covered by a
collective bargaining agreement between the Employer and the Associate
representatives under which retirement benefits were the subject of good faith
bargaining, unless the terms of such bargaining agreement expressly provides for
the inclusion in the Plan; (ii) employed as an independent contractor on the
payroll records of the Employer (regardless of any subsequent reclassification
by the Employer, any governmental agency or court), (iii) employed as a Leased
Employee; (iv) employed as a nonresident alien who receives no earned income
(within the meaning of Section 911(d)(2) of the Code) from the Employer which
constitutes income from sources within the United States (within the meaning of
Section 861(a)(3) of the Code); or (v) employed on as an intern.

 

3.2                               RE-EMPLOYMENT OF FORMER PARTICIPANT.  A vested
Participant (or a nonvested Participant whose prior Service cannot be
disregarded) whose participation ceased because of termination of employment
with the Employer shall resume participating upon his reemployment; provided,
however, that such an individual shall be entitled to commence elective
deferrals as soon as administratively possible following his return to
participation in the Plan.

 

3.3                               TERMINATION OF ELIGIBILITY.  In the event a
Participant is no longer a member of an eligible class of Associates and he
becomes ineligible to participate, such Associate shall resume participating
upon his return to an eligible class of Associates; provided, however, that such
an individual shall be entitled to commence elective deferrals as soon as
administratively possible following his return to participation in the Plan.

 

In the event an Associate who is not a member of an eligible class of Associates
becomes a member of an eligible class, such Associate shall participate upon
becoming a member of an eligible class of Associates, if such Associate has
otherwise satisfied the eligibility requirements of Section 3.1 and would have
otherwise previously become a Participant; provided, however, that such an
individual shall be entitled to commence elective deferrals as soon as
administratively possible following his becoming a Participant.

 

3.4                               COMPLIANCE WITH USERRA.  Notwithstanding any
provision of this Plan to the contrary, for reemployments on or after December
12, 1994, Participants shall receive service credit and be eligible to make
deferrals and receive Employer contributions with respect to periods of
qualified

 

10

--------------------------------------------------------------------------------


 

military service (within the meaning of Section 414(u)(5) of the Code) in
accordance with Section 414(u) of the Code.

 

11

--------------------------------------------------------------------------------


 

ARTICLE FOUR—ELECTIVE DEFERRALS, EMPLOYER CONTRIBUTIONS,

ROLLOVERS AND TRANSFERS FROM OTHER PLANS

 

4.1          ELECTIVE DEFERRALS

 

(a)                                  Elections.  A Participant may elect to
defer a portion of his Compensation for a Plan Year.  The amount of a
Participant’s Compensation that is deferred in accordance with the Participant’s
election shall be withheld by the Employer from the Participant’s Compensation. 
The amount deferred on behalf of each Participant shall be contributed by the
Employer to the Plan and allocated to the Participant’s Pre-Tax (401(k))
Contributions Account.

 

(b)                                 Changes in Election.  A Participant may
prospectively elect to change or revoke the amount (or percentage) of his
elective deferrals during the Plan Year by filing a written election with the
Employer, or via such other method as permitted by applicable law.

 

(c)                                  Limitations on Deferrals.  No Participant
shall defer on a pre-tax basis an amount which exceeds $10,000 (or such amount
as adjusted for cost-of-living increases under Section 402(g) of the Code) for
any calendar year ending with or within the Plan Year.

 

(d)                                 Administrative Rules.  All elections made
under this Section 4.1, including the amount and frequency of deferrals, shall
be subject to the rules of the Administrator which shall be consistently applied
and which may be changed from time to time.

 

4.2          EMPLOYER MATCHING CONTRIBUTIONS

 

(a)                                  Employer Matching Contributions.  For each
Plan Year, the Employer may, in its sole discretion, contribute to the Plan, on
behalf of each Participant eligible under Section 4.2(b), a matching
contribution equal to a percentage (as determined by the Employer’s board of
directors) of the elective deferrals made by each such Participant; provided,
however, that the Employer may determine that any such matching contribution
shall not exceed a percentage (as determined by its board of directors) of each
eligible Participant’s Compensation for the Plan Year and may determine to
establish a different maximum percentage for Highly-Compensated Associates than
for Nonhighly-Compensated Associates; and provided further, that, to the extent
determined by the board of directors of First Consulting Group, Inc., any
matching contributions under this Section may be designated as a “loan repayment
contribution” and to the extent of such designation shall be applied to the
repayment of any ASOP Loan designated by First Consulting Group, Inc.

 

(b)                                 Eligibility for Employer Matching
Contributions.  To be eligible for a share of Employer matching contributions
under Section 4.2(a), a Participant must be employed by the Employer on the last
day of the period for which such matching contribution is made to the Plan;
provided, however, that any Participant whose employment with the Employer was
involuntarily terminated by the Employer between December 6, 1999 and December

 

12

--------------------------------------------------------------------------------


 

31, 1999 shall nevertheless be entitled to share in any matching contributions
made for the period ending December 31, 1999.

 

Notwithstanding the foregoing provisions of this Section 4.2, in no event shall
any Participant who is employed by FCG Management Services, LLC and who is
serving as a dedicated member of the project staff at New York and Presbyterian
Hospital account be eligible to share in any Employer matching contributions.

 

4.3          EMPLOYER PROFIT SHARING CONTRIBUTIONS

 

(a)                                  Employer Profit Sharing Contributions.  As
of the last day of a Plan Year, the Employer may, in its sole discretion, elect
to make a profit sharing contribution to the Plan for such year, in cash or in
the form of Employer Stock, in an amount determined by the Employer.

 

(b)                                 Eligibility for Profit Sharing
Contributions.  To be eligible for an allocation of any Employer profit sharing
contribution made for any Plan Year, a Participant must be employed by the
Employer on the last day of the Plan Year.

 

(c)                                  Allocation of Employer Profit Sharing
Contributions.  Any profit sharing contribution under Section 4.3 shall be
allocated among eligible Participants in the following order of priorities:

 

(1)                                  Such amounts shall first be allocated among
all eligible Participants based on the ratio that each such Participant’s
“Credited Compensation” bears to the total “Credited Compensation” of all such
eligible Participants; provided that the total amount allocated to all
Participants under this step shall not exceed the total “Credited Compensation”
of all eligible Participants, multiplied by the greater of five and seven-tenths
percent (5.7%) or the percentage equal to the portion of the rate of tax (which
is attributable to old-age insurance) under Code Section 3111(a), as said rate
is in effect at the beginning of the Plan Year.

 

“Credited Compensation” shall mean the sum of a Participant’s Compensation, plus
his Compensation in excess of the FICA taxable wage base that is in effect on
the first day of the Plan Year.

 

(2)                                  The balance of the available contribution,
if any, shall be allocated among all eligible Participants based on the ratio
that each such Participant’s Compensation bears to the total Compensation of all
such eligible Participants.

 

Notwithstanding the foregoing provisions of this Section 4.3, to the extent
determined by the board of directors of First Consulting Group, Inc., any profit
sharing contributions under this Section 4.3 may be designated as “loan
repayment contributions” and to the extent of such designation shall be applied
to the repayment of any ASOP Loan designated by First Consulting Group, Inc.. 
In the event of such a determination and designation, such profit sharing
contributions shall not be allocated in accordance with the foregoing provisions
of this

 

13

--------------------------------------------------------------------------------


 

subsection (c), but shall be allocated in the proportion that each such eligible
Participant’s Compensation bears to the Compensation of all eligible
Participants.

 

4.4                               SPECIAL CONTRIBUTION FOR CERTAIN
PARTICIPANTS.  As of the last day of each calendar quarter, the Employer may, in
its sole discretion, cause FCG Management Services, LLC to make a “special”
contribution on behalf of each eligible Participant employed by FCG Management
Services, LLC serving as a dedicated member of the project staff at the New York
Presbyterian Hospital account (a “FCGMS-NYPH Associate”) in an amount determined
as follows:

 

(i)                                     Each FCGMS-NYPH Associate employed at
the “Manager” level and above, and any other FCGMS-NYPH Associate who was
entitled to receive a nine percent (9%) cash balance contribution under The New
York Hospital Employees’ Retirement Plan as of December 31, 1999, shall be
entitled to receive a special contribution in an amount equal to nine percent
(9%) of his Compensation for such “calendar quarter” (that is, each three
(3)-month period beginning January 1, April 1, July 1 or October 1).

 

(ii)                                  Each other FCGMS-NYPH Associate who was an
active participant in the New York Hospital Employees’ Retirement Plan prior to
January 1, 1992 shall be entitled to receive a special contribution in an amount
based on his “Years of Creditable Service”, as defined below, determined as
follows:

 

Years of
Creditable Service

 

Percentage of Compensation
Each Calendar Quarter

 

1 through 4

 

5

%

5 through 9

 

6

%

10 through 14

 

7

%

15 through 19

 

8

%

20 through 24

 

10

%

25 through 29

 

12

%

30 and over

 

15

%

 

(iii)                               All other FCGMS-NYPH Associates shall be
entitled to receive a special contribution in an amount based on his Years of
Creditable Service as follows:

 

Years of
Creditable Service

 

Percentage of Compensation
Each Calendar Quarter

 

1 through 4

 

5

%

5 through 9

 

6

%

10 through 14

 

7

%

15 through 19

 

8

%

20 and over

 

10

%

 

In order to be eligible for the special contributions set forth in this Section
4.4, each FCGMS-NYPH Associate must have been credited with at least one (1)
Year of Creditable Service and

 

14

--------------------------------------------------------------------------------


 

must be employed by FCG Management Services, LLC on the last day of the calendar
quarter for which the special contribution is to be made.

 

For purposes of this Section 4.4, each such FCGMS-NYPH Associate’s Year(s) of
Creditable Service as of January 1, 2000 shall be such number of such years as
determined under the provisions of The New York Hospital Employees’ Retirement
Plan as in effect through December 31, 1999.  Thereafter, each FCGMS-NYPH
Associate shall be credited with an additional Year of Creditable Service for
each Year of Vesting Service completed under the Plan after December 31, 1999.

 

4.5                               ROLLOVERS AND TRANSFERS OF FUNDS FROM OTHER
PLANS.  With the approval of the Administrator, there may be paid to the Trustee
amounts which have been held under other plans qualified under Code Section 401
either (a) maintained by the Employer which have been discontinued or terminated
with respect to any Associate, or (b) maintained by another employer with
respect to which any Associate has ceased to participate.  Any such transfer or
rollover may also be made by means of an Individual Retirement Account qualified
under Section 408 of the Code, where the Individual Retirement Account was used
as a conduit from the former plan.  Any amounts so transferred on behalf of any
Associate shall be nonforfeitable and shall be maintained under the
Participant’s Rollover Account.

 

4.6                               TIMING OF CONTRIBUTIONS.  Employer
contributions shall be made to the Plan no later than the time prescribed by law
for filing the Employer’s Federal income tax return (including extensions) for
its taxable year ending with or within the Plan Year.  Elective deferrals under
Section 4.1 shall be paid to the Plan as soon as administratively possible, but
no later than the fifteenth (15th) business day of the month following the month
in which such deferrals would have been payable to the Participant in cash, or
such later date as permitted or prescribed by the Department of Labor.

 

15

--------------------------------------------------------------------------------


 

ARTICLE FIVE—ACCOUNTING RULES

 

5.1          INVESTMENT OF ACCOUNTS AND ACCOUNTING RULES

 

(a)                                  Investment Funds.  Subject to the
provisions of Article Seven A and Section 8.5 below, the investment of
Participants’ Accounts shall be made in a manner consistent with the provisions
of the Trust.  The Administrator, in its discretion, may allow the Trust to
provide for separate funds for the directed investment of all or a portion of
each Participant’s Account.

 

However, any Employer matching contributions and First Share Contributions made
after December 31, 1995 and prior to January 1, 2000 shall be invested primarily
in Employer Stock.  Any Employer matching contributions made after December 31,
1999 shall be made in the form of Employer Stock or in the form of cash (the
investment of such cash shall in turn be subject to the Participant’s direction)
as each such Participant may elect prior to the beginning of such Plan Year, in
accordance with procedures established by the Administrator.

 

(b)                                 Participant Direction of Investments.  Each
Participant may direct how his Account (or such portion thereof which is subject
to his investment direction) is to be invested among the available investment
funds in the percentage multiples established by the Administrator.  In the
event a Participant fails to make an investment election, with respect to all or
any portion of his Account subject to his investment direction, the Trustee
shall invest all or such portion of his Account in the investment fund to be
designated by the Administrator.  A Participant may change his investment
election, with respect to future contributions and, if applicable, forfeitures,
and/or amounts previously accumulated in the Participant’s Account in accordance
with procedures established by the Administrator.  Any such change in a
Participant’s investment election shall be effective at such time as may be
prescribed by the Administrator.  If the Plan’s recordkeeper or investments are
changed, the Administrator may apply such administrative rules and procedures as
are necessary to provide for the transfer of records and/or assets, including
without limitation, the suspension of Participant’s investment directions,
withdrawals and distributions for such period of time as is necessary, and the
transfer of Participants’ Accounts to designated funds or an interest bearing
account until such change has been completed.

 

(c)                                  Allocation of Investment Experience.  As of
each Valuation Date, the investment fund(s) of the Trust shall be valued at fair
market value, and the income, loss, appreciation and depreciation (realized and
unrealized), and any paid expenses of the Trust attributable to such fund shall
be apportioned among Participants’ Accounts within the fund based upon the value
of each Account within the fund as of the preceding Valuation Date.

 

5.2                               PARTICIPANTS OMITTED IN ERROR.  In the event a
Participant is not allocated a share of the Employer contribution and/or
forfeitures as a result of an administrative error in any Plan Year, the
Employer may elect to either (a) make an additional contribution on behalf of
such

 

16

--------------------------------------------------------------------------------


 

omitted Participant in an appropriate amount, or (b) deduct the appropriate
amount from the next succeeding Employer contribution and/or forfeitures and
allocate such amount to the Participant’s Account.

 

17

--------------------------------------------------------------------------------


 

ARTICLE SIX—VESTING, RETIREMENT AND DISABILITY BENEFITS

 

6.1                               VESTING.  A Participant shall at all times
have a nonforfeitable (vested) right to any amounts credited to his Pre-Tax
(401(k)) Contributions Account and his Rollover Account.

 

Except as otherwise provided with respect to Early or Normal Retirement,
Disability or death, the vested interest of each Participant to any amounts
credited to his Matching Contributions Account, his ASOP Matching Contributions
Account, his First Share Account, his Profit Sharing Account, his ASOP Profit
Sharing Account and his Special Contribution Account shall be determined in
accordance with the following table:

 

Years of Vesting Service

 

Vested Percentage

 

 

 

 

 

Less than 1 year

 

0

%

1 year but less than 2

 

20

%

2 years but less than 3

 

40

%

3 years but less than 4

 

60

%

4 years but less than 5

 

80

%

5 years and thereafter

 

100

%

 

6.2                               FORFEITURE OF NONVESTED BALANCE.  The
nonvested portion of a Participant’s Account, as determined in accordance with
Section 6.1, shall be forfeited as soon as administratively practical following
the earlier of (i) the date on which the Participant receives distribution of
his vested Account or (ii) the last day of the Plan Year in which occurs the
fifth (5th) year anniversary of his separation from Service.  The amount
forfeited shall be used to pay Plan expenses and/or used to reduce Employer
contributions the Plan.

 

If the Participant returns to the employment of the Employer prior to incurring
five (5) consecutive Breaks in Service, and prior to receiving distribution of
his vested Account, the nonvested portion shall be restored.  However, if the
nonvested portion of the Participant’s Account was allocated as a forfeiture as
the result of the Participant receiving distribution of his vested Account
balance, the nonvested portion shall be restored if:

 

(a)                                  the Participant resumes employment prior to
incurring five (5) consecutive Breaks in Service; and

 

(b)                                 the Participant repays to the Plan, as of
the earlier of (i) the date which is five (5) years after his reemployment date
or (ii) the date which is the last day of the period in which the Participant
incurs five (5) consecutive Breaks in Service, an amount equal to the total
distribution made to the Participant.

 

The nonvested amount shall be restored to the Participant’s Account, without
interest or adjustment for interim Trust valuation experience, by a special
Employer contribution or from the next succeeding Employer contribution and
forfeitures, as appropriate.

 

18

--------------------------------------------------------------------------------


 

6.3                               DISTRIBUTION OF LESS THAN ENTIRE VESTED
ACCOUNT BALANCE.  If a distribution (including a withdrawal) of any portion of a
Participant’s Account is made to the Participant at a time when he has a vested
percentage in such Account equal to less than one-hundred percent (100%), a
separate record shall be maintained of said Account balance.  The Participant’s
vested interest at any time in this separate account shall be an amount equal to
the formula P(AB+D)-D, where P is the vested percentage at the relevant time, AB
is the Account balance at the relevant time, and D is the amount of the
distribution (or withdrawal) made to the Participant.

 

6.4                               NORMAL RETIREMENT.  A Participant who is in
the employment of the Employer at his Normal Retirement Date shall have a
nonforfeitable interest in one hundred percent (100%) of his Account, if not
otherwise one hundred percent (100%) vested under the vesting schedule in
Section 6.1.  A Participant who continues employment with the Employer after his
Normal Retirement Date shall continue to participate under the Plan.

 

6.5                               DISABILITY.  If a Participant incurs a
Disability, the Participant shall have a nonforfeitable interest in one hundred
percent (100%) of his Account, if not otherwise one hundred percent (100%)
vested under the vesting schedule in Section 6.1.  Payment of such Participant’s
Account balance shall be made at the time and in the manner specified in Article
Seven, following receipt by the Administrator of the Participant’s written
distribution request.

 

6.6                               EARLY RETIREMENT.  A Participant who separates
from Service on or after the later of (i) the date the Participant attains age
fifty-five (55) or (ii) the fifth (5th) anniversary of the Participant’s
commencement of initial Plan participation shall have a nonforfeitable interest
in one hundred percent (100%) of his Account, if not otherwise one hundred
percent (100%) vested under the vesting schedule in Section 6.1

 

19

--------------------------------------------------------------------------------


 

ARTICLE SEVEN—MANNER AND TIME OF DISTRIBUTING BENEFITS

 

7.1                               MANNER OF PAYMENT.  Subject to the provisions
of Section 7.5 and/or Section 7.9, the Participant’s vested Account shall be
distributed to the Participant (or to the Participant’s Beneficiary in the event
of the Participant’s death) by either of the following methods, as elected by
the Participant or, when applicable, the Participant’s Beneficiary:

 

(a)           in a single lump-sum payment; or

 

(b)                                 provided the Participant’s vested Account
exceeds $3,500 (or, effective for Plan Years beginning after December 31, 1997,
$5,000), in periodic installments (at least annual), subject to the minimum
distribution rules of Section 7.4; or

 

(c)                                  by purchase of a nontransferable annuity
from an insurance company; or

 

(d)                                 to the extent the Participant’s vested
Account is invested in Employer Stock, in a single payment in the form of whole
shares of Employer Stock, with any fractional shares, and the cash and cash
equivalent portions of such Stock, being distributed in cash.

 

7.2                               TIME OF COMMENCEMENT OF BENEFIT PAYMENTS. 
Subject to the following provisions of this Section, unless the Participant
elects otherwise, distribution of the Participant’s vested Account shall be made
or commence no later than the sixtieth (60) day after the later of the close of
the Plan Year in which:  (a) the Participant attains age sixty-five (65) (or
Normal Retirement Date, if earlier) or (b) the date the Participant terminates
Service with the Employer.

 

Notwithstanding the foregoing, if the Participant’s vested Account does not
exceed $3,500 (or, effective for Plan Years beginning after December 31, 1997,
$5,000), the Participant’s vested Account shall be distributed to the
Participant (or, in the event of the Participant’s death, his Beneficiary) in a
lump-sum payment as soon as administratively practicable following the date the
Participant retires, dies or otherwise separates from Service.

 

Notwithstanding any provision contained herein to the contrary, a Participant
who is not vested in any portion of his Account balance attributable to Employer
contributions shall be deemed to have received distribution of such portion of
his Account as of the end of the Plan Year following the Plan Year in which he
separates from Service.

 

For years beginning after December 31, 1996, in no event shall distribution of
the Participant’s vested Account be made or commence later than the April 1st
following the end of the calendar year in which the Participant attains age
seventy and one-half (70½), or, except for a Participant who is a five percent
(5%) owner of the Employer (within the meaning of Section 401(a)(9) of the
Code), if later, the April 1st following the calendar year in which the
Participant retires or otherwise separates from Service.  In addition, any
Participant attaining age seventy and one-half (70½) may elect to receive
distribution of his vested Account in accordance with the provisions of this
Article Seven.

 

20

--------------------------------------------------------------------------------


 

7.3                               FURNISHING INFORMATION.  Prior to the payment
of any benefit under the Plan, each Participant or Beneficiary may be required
to complete such administrative forms and furnish such proof as may be deemed
necessary or appropriate by the Employer, Administrator, and/or Trustee.

 

7.4                               MINIMUM DISTRIBUTION RULES FOR INSTALLMENT
PAYMENTS.  If a distribution is made in installments the following rules shall
apply:

 

(a)                                  Payments to Participant or to Participant
and Surviving Spouse.  Payment shall commence no later than a date provided for
in Section 7.2.  The amount to be distributed each year shall be at least equal
to the vested balance in the Participant’s Account as of the preceding Valuation
Date multiplied by the following fraction:  the numerator shall be one (1) and
the denominator shall be the life expectancy of the Participant (or the joint
life expectancies of the Participant and the Participant’s spouse) determined as
of the Valuation Date preceding the first payment and reduced by one for each
succeeding year.

 

(b)                                 Payments to Participant and Non-Spouse
Beneficiary.  Payment shall commence no later than a date provided for in
Section 7.2.  The amount to be distributed each year shall be at least equal to
the vested balance in the Participant’s Account as of the preceding Valuation
Date multiplied by the following fraction:  the numerator shall be one (1) and
the denominator shall be the joint life expectancies of the Participant and the
Participant’s Beneficiary computed as of the Valuation Date preceding the first
payment and reduced by one (1) for each succeeding year.  Payments shall be
restricted under this option to insure compliance with the minimum distribution
incidental death benefit requirement of Section 401(a)(9) of the Code and the
regulations promulgated thereunder.

 

(c)                                  Payments to Beneficiary.  Payment shall
commence no later than a date provided for in Section 7.8.  The amount to be
distributed each year shall be at least equal to the vested balance in the
Participant’s Account as of the preceding Valuation Date multiplied by the
following fraction:  the numerator shall be one (1) and the denominator shall be
the life expectancy of the Participant’s Beneficiary computed as of the
Valuation Date preceding the first payment and reduced by one (1) for each
succeeding year.

 

(d)                                 Recalculation of Life Expectancy.  If
distribution is to be made over the life expectancy of the Participant or, where
the Participant’s spouse is his Beneficiary, the life expectancy of the
Participant’s surviving spouse, or the joint life expectancies of the
Participant and his spouse, such life expectancy or joint life expectancies
shall not be recalculated.

 

7.5                               JOINT AND SURVIVOR ANNUITY.  Notwithstanding
the foregoing provisions of this Article Seven, except for the portion of the
Participant’s vested Account, if any, which is payable in the form of whole
shares of Employer Stock pursuant to Section 7.1(d), the provisions of this
Section 7.5 shall apply to any distribution made to a Participant following his
retirement or other termination of employment.

 

21

--------------------------------------------------------------------------------


 

(a)                                  Annuity Form of Payment:  If distribution
of a Participant’s vested Account balance commences during his lifetime, his
vested Account shall be applied to the purchase of a “single life annuity” for a
Participant who is unmarried as of his benefit commencement date, or if the
Participant is married as of his benefit commencement date, applied to the
purchase of a “qualified joint and survivor annuity”.

 

A “qualified joint and survivor annuity” is an immediate annuity for the life of
the Participant with a survivor annuity for the life of the spouse which is not
less than fifty percent (50%), and not more than one hundred percent (100%), of
the amount of the annuity which is payable during the joint lives of the
Participant and his spouse.

 

A “single life annuity” is an annuity for the life of the Participant.

 

(b)                                 Waiver of Annuity:  The Participant may, at
any time during the “election period”, elect to waive the annuity form of
payment described above and elect either an optional form of payment set forth
under Section 7.1 or elect an alternative form of annuity payment provided under
the Plan.  These additional annuity options include for a married Participant a
single life annuity, and for an unmarried Participant a joint and 50%, 75% or
100% survivor annuity.

 

The “election period” under this Section shall be the ninety (90)-day period
prior to the “annuity starting date,” which date shall be the first day of the
first period in which an amount is payable as an annuity or, if such benefit is
not payable as an annuity, the first day on which the Participant may begin to
receive distribution from the Plan.

 

An election to waive the applicable annuity form of payment under the Plan must
be made in writing in a form acceptable to the Administrator.  In addition, an
election by a married Participant to waive the qualified joint and survivor
annuity shall not take effect unless (1) the Participant’s spouse consents in
writing to the election, (2) the election designates a specific alternate
Beneficiary, if applicable, including any class of Beneficiaries or any
contingent Beneficiaries, which may not be changed without spousal consent
(unless the Participant’s spouse expressly permits designations by the
Participant without any further spousal consent), (3) the spouse’s consent
acknowledges the effect of the election, and (4) the spouse’s consent is
witnessed by a notary public.  In addition, the Participant’s waiver of a
qualified joint and survivor annuity shall not be effective unless the election
designates a form of benefit payment which may not be changed without spousal
consent (or the Participant’s spouse expressly permits designation by the
Participant without any further spousal consent).  Notwithstanding the
foregoing, spousal consent hereunder shall not be required if it is established
to the satisfaction of the Administrator that the spouse’s consent cannot be
obtained because such spouse cannot be located, or because of such other
circumstances as may be prescribed in regulations pursuant to Section 417 of the
Code.

 

Any consent by a spouse obtained under this Section (or establishment that the
consent of such spouse cannot be obtained) shall be effective only with respect
to such spouse.  A consent that permits designations by the Participant without
any requirement of further consent by such spouse must acknowledge that the
spouse has the right to limit consent to

 

22

--------------------------------------------------------------------------------


 

a specific Beneficiary, and a specific form of benefit where applicable, and
that the spouse voluntarily elects to relinquish either or both of such rights. 
No consent obtained under this provision shall be valid unless the Participant
has received notice as provided below.  In addition, any waiver made in
accordance with this Section may be revoked at any time prior to the
commencement of benefits under the Plan.  A Participant is not limited to the
number of revocations or elections that may be made hereunder.

 

(c)                                  Notice Requirement:  The Administrator
shall provide to each Participant, not more than ninety (90) days prior to the
commencement of benefits, a written explanation of:

 

(1)                                  the terms and conditions of the qualified
joint and survivor annuity or life annuity;

 

(2)                                  the Participant’s right to waive such
applicable annuity and the effect of such waiver;

 

(3)                                  the rights of the Participant’s spouse
regarding the required consent to an election to waive the qualified joint and
survivor annuity; and

 

(4)                                  the right to make, and the effect of, a
revocation of an election to waive the applicable annuity.

 

(d)                                 Restrictions:  Notwithstanding anything
contained herein to the contrary, if the vested balance of the Participant’s
Account does not exceed $3,500 (or, effective for Plan Years beginning after
December 31, 1997, $5,000), distribution of the Participant’s vested Account
shall be made in the form of a lump sum payment.  However, no distribution shall
be made pursuant to this subsection after the first day of the first period for
which an amount is received as an annuity unless the Participant and the
Participant’s spouse, if applicable, consent in writing to such distribution. 
For purposes of this subsection, “vested balance of a Participant’s Account”
shall mean the aggregate value of a Participant’s vested Account balance
attributable to Employer contributions, elective deferrals and rollover
contributions, if applicable, whether vested before or upon the death of a
Participant.

 

7.6          AMOUNT OF DEATH BENEFIT

 

(a)                                  Death Before Termination of Employment.  In
the event of the death of a Participant while in the employ of the Employer,
vesting in the Participant’s Account shall be one hundred percent (100%), if not
otherwise one hundred percent (100%) vested under Section 6.1, with the credit
balance of the Participant’s Account being payable to his Beneficiary.

 

(b)                                 Death After Termination of Employment.  In
the event of the death of a former Participant after termination of employment,
but prior to the complete distribution of his vested Account balance under the
Plan, the undistributed vested balance of the Participant’s Account shall be
paid to the Participant’s Beneficiary.

 

23

--------------------------------------------------------------------------------


 

7.7                               DESIGNATION OF BENEFICIARY.  Each Participant
shall file with the Administrator a designation of Beneficiary to receive
payment of any death benefit payable hereunder if such Beneficiary should
survive the Participant.  However, no Participant who is married shall be
permitted to designate a Beneficiary other than his spouse unless the
Participant’s spouse has signed a written consent witnessed by a notary public,
which provides for the designation of an alternate Beneficiary.

 

Subject to the above, Beneficiary designations may include primary and
contingent Beneficiaries, and may be revoked or amended at any time in similar
manner or form, and the most recent designation shall govern.  A designation of
a Beneficiary made by an unmarried Participant shall cease to be effective upon
his marriage.  In the absence of an effective designation of Beneficiary, the
Participant’s vested Account shall be paid to the surviving spouse of the
Participant, or, if no surviving spouse, to the Participant’s surviving issue,
by right of representation, or, if none, to the Participant’s surviving parents,
or, if none, to the Participant’s surviving brothers and sisters and nephews and
nieces who are children of deceased brothers and sisters, or, if none, to the
Participant’s estate.  Notification to Participants of the death benefits under
the Plan and the method of designating a Beneficiary shall be given at the time
and in the manner provided by regulations and rulings under the Code.

 

In the event of the death of a Beneficiary who has become entitled to receive
benefits under the Plan, any benefits remaining to be paid to the Beneficiary
shall be paid to his estate.

 

7.8                               DISTRIBUTION OF DEATH BENEFITS.  Subject to
the provisions of Section 7.2 and 7.9 below, if applicable, the Beneficiary
shall be allowed to designate the mode of receiving benefits in accordance with
Section 7.1, unless the Participant had designated a method in writing and
indicated that the method was not revocable by the Beneficiary.

 

(a)                                  Distribution Beginning Before Death.  If
the Participant dies after distribution of his vested Account has commenced, any
survivor’s benefit must be paid at least as rapidly as under the method of
payment in effect at the time of the Participant’s death.

 

(b)                                 Distribution Beginning After Death.  If the
Participant dies before distribution of his vested Account has commenced,
distribution of the Participant’s vested Account shall be completed by December
31 of the calendar year containing the fifth anniversary of the Participant’s
death, except as provided below:

 

(i)                                     if any portion of the Participant’s
vested Account is payable to a designated Beneficiary, and if distribution is to
be made over the life or over a period certain not greater than the life
expectancy of the designated Beneficiary (pursuant to the provisions of Section
7.1 above) such payments shall commence on or before December 31 of the calendar
year immediately following the calendar year in which the Participant died;

 

(ii)                                  if the designated Beneficiary is the
Participant’s surviving spouse, the date distribution is required to begin shall
not be earlier than the later of (A) December

 

24

--------------------------------------------------------------------------------


 

31 of the calendar year immediately following the calendar year in which the
Participant died and (B) December 31 of the calendar year in which the
Participant would have attained age seventy and one-half (70½).

 

For purposes of this paragraph (b), if the surviving spouse dies after the
Participant, but before payments to such spouse begin, the provisions of this
paragraph, with the exception of paragraph (ii) herein, shall be applied as if
the surviving spouse were the Participant.

 

Notwithstanding the foregoing, if the Participant has no designated Beneficiary
(within the meaning of Section 401(a)(9) of the Code and the regulations
thereunder), distribution of the Participant’s vested Account must be completed
by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death.

 

 

7.9                               QUALIFIED PRE-RETIREMENT SURVIVOR ANNUITY. 
Notwithstanding the foregoing provisions of this Article Seven, the provisions
of this Section 7.9 shall apply in the event a Participant dies before
distribution of benefits has commenced and is survived by his spouse.

 

(a)                                  If a Participant dies before distribution
of benefits has commenced and is survived by his spouse, his vested Account
balance, if payable to the Participant’s surviving spouse, shall be applied to
the purchase of an annuity for the life of the Participant’s surviving spouse. 
The Participant’s surviving spouse may commence the payment of the qualified
pre-retirement survivor annuity under this Section within a reasonable period
following the Participant’s death.

 

(b)                                 The Participant may elect to waive such
survivor annuity death benefit during the period commencing on the first day of
the Plan Year in which the Participant attains age thirty-five (35) (or the date
he terminates employment, if earlier) and ending on the date of his death.  Any
such election, however, shall not take effect unless it is accompanied by the
written consent of the Participant’s spouse, which consent acknowledges the
effect of such election and is witnessed by a notary public.  A Participant who
will not yet attain age thirty-five (35) as of the end of any current Plan Year
may make a special qualified election to waive the qualified pre-retirement
survivor annuity for the period beginning on the date of such election and
ending on the first day of the Plan Year in which the Participant will attain
age thirty-five (35).  Such election shall not be valid unless the Participant
receives a written explanation of the qualified pre-retirement survivor annuity
in such terms as are comparable to the explanation required under Section
7.9(c).  Qualified pre-retirement survivor annuity coverage shall be reinstated
automatically as of the first day of the Plan Year in which the Participant
attains age thirty-five (35).  Any new waiver on or after such date shall be
subject to the full requirements of this Section.

 

The election to waive such survivor annuity death benefit must be made in
writing in a form acceptable to the Administrator and must include the
Participant’s designation of a Beneficiary.  The designation of a Beneficiary
may not be changed unless a new consent is signed by the Participant’s spouse.

 

25

--------------------------------------------------------------------------------


 

In the event of such an election, hereunder, any death benefit shall be paid to
the Participant’s Beneficiary in a manner selected by the Beneficiary or
Participant subject to the provisions of Section 7.8.

 

(c)                                  The Administrator shall furnish to each
Participant, subject to the provisions of this Section 7.9, a written
explanation of:  (1) the terms and conditions of the survivor annuity death
benefit; (2) the Participant’s right to make, and the effect of, an election to
waive the survivor annuity death benefit, and to revoke such election; and
(3) the right of the Participant’s spouse to prevent such an election by
withholding the necessary consent.  Such explanation shall be provided to the
Participant within the period beginning on the later of the first day of the
Plan Year in which the Participant attains age thirty-two (32) and ending on the
last day of the Plan Year preceding the Plan Year in which the Participant
attains age thirty-five (35), or within a reasonable period after the
Participant commences participation in the Plan, or after the Participant
separates from Service if the Participant has not attained age thirty-five (35)
at the time of his separation from Service.

 

For purposes of the preceding paragraph, a “reasonable period” shall mean the
end of the two (2)-year period beginning one (1) year prior to the date the
applicable event occurs, and ending one (1) year after that date.  In the case
of a Participant who separates from Service before the Plan Year in which age
thirty-five (35) is attained, notice shall be provided within the two (2) year
period beginning one (1) year prior to separation and ending one (1) year after
separation.  If such a Participant thereafter returns to employment with the
Employer, the applicable period for such Participant shall be redetermined.

 

Following the Participant’s death, if such death benefit is to be paid to the
Participant’s surviving spouse in the form of a survivor annuity, the surviving
spouse may elect to waive the survivor annuity and receive any optional form of
death benefit available under the Plan.

 

Notwithstanding the foregoing, the provisions of this Section shall not apply if
the vested balance of the Participant’s Account does not exceed $3,500 (or,
effective for Plan Years beginning after December 31, 1997, $5,000).

 

7.10                        ELIGIBLE ROLLOVER DISTRIBUTIONS.  Notwithstanding
the foregoing provisions of this Article Seven, the provisions of this Section
7.10 shall apply to distributions made under the Plan.

 

(a)                                  A distributee may elect, at the time and in
the manner prescribed by the Administrator, to have any portion of an eligible
rollover distribution paid directly to an eligible retirement plan specified by
the distributee in a direct rollover.

 

(b)                                 Definitions:

 

(i)                                     Eligible Rollover Distribution.  An
eligible rollover distribution is any distribution of all or any portion of the
balance to the credit of the distributee, except that an

 

26

--------------------------------------------------------------------------------


 

 

eligible rollover distribution does not include:  any distribution that is one
of a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee or the joint
lives (or joint life expectancies) of the distributee and the distributee’s
designated Beneficiary, or for a specified period of ten (10) years or more; any
distribution to the extent such distribution is required under Section 401(a)(9)
of the Code; any withdrawals of elective deferrals pursuant to Section 8.2; and
the portion of any distribution that is not includable in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities).

 

(ii)                                  Eligible Retirement Plan.  An eligible
retirement plan is an individual retirement account described in Section 408(a)
of the Code, an individual retirement annuity described in Section 408(b) of the
Code, an annuity plan described in Section 403(a) of the Code or a qualified
trust described in Section 401(a) of the Code, that accepts the distributee’s
eligible rollover distribution.  However, in the case of an eligible rollover
distribution to the surviving spouse, an eligible retirement plan is an
individual retirement account or individual retirement annuity.

 

(iii)                               Distributee.  A distributee includes an
Associate or former Associate.  In addition, the Associate’s or former
Associate’s surviving spouse and the Associate’s or former Associate’s spouse or
former spouse who is the alternate payee under a qualified domestic relations
order, as defined in Section 414(p) of the Code, are distributees with regard to
the interest of the spouse or former spouse.

 

(iv)                              Direct Rollover.  A direct rollover is a
payment by the Plan to the eligible retirement plan specified by the
distributee.

 

(c)                                  If a distribution is one to which Sections
401(a)(11) and 417 of the Code do not apply, such distribution may commence less
than thirty (30) days after the notice required under Section 1.411(a)-11(c) of
the Income Tax Regulations is given, provided that:

 

(i)                                     the Administrator clearly informs the
Participant that the Participant has a right to a period of at least thirty (30)
days after receiving the notice to consider the decision of whether or not to
elect a distribution (and, if applicable, a particular distribution option), and

 

(ii)                                  the Participant, after receiving the
notice, affirmatively elects a distribution.

 

(d)                                 Effective January 1, 1997, if a distribution
is one to which Sections 401(a)(11) and 417 of the Code applies, the
distribution may commence less than thirty (30) days, but not less than seven
(7) days, after the notice required under Section 1.411(a)-11(c) of the Income
Tax Regulations is given, provided that the requirements of paragraphs (c)(i)
and (c)(ii) above are satisfied with respect to both the Participant and the
Participant’s spouse, if applicable.

 

27

--------------------------------------------------------------------------------


 

ARTICLE SEVEN A—SPECIAL EMPLOYER STOCK PROVISIONS

 

7A.1                      VALUATION OF EMPLOYER STOCK.  The Administrator or
Trustee shall ascertain the value of Employer Stock in accordance with the
requirements of Section 401(a)(28) of the Code and the applicable regulations
promulgated thereunder.  All valuations relied upon for purposes of any
purchase, exchange or distribution by the Plan of Employer Stock not readily
tradable on an established securities market shall be made by an independent
appraiser meeting requirements similar to those contained in Treasury
Regulations pursuant to Section 170(a)(1) of the Code.  The Administrator’s
records shall reflect the tax cost or adjusted basis of all shares of Employer
Stock acquired pursuant to the Plan.

 

7A.2                      ALLOCATION OF EMPLOYER STOCK PURCHASED WITH PROCEEDS
OF ASOP LOAN.  Pursuant to the provisions of Article Nine, the Trustee may be
directed by the Employer to borrow money for the purpose of acquiring shares of
Employer Stock.  While any such ASOP Loan or portion thereof remains
outstanding, such shares of Employer Stock shall be held in a suspense account
and shall be allocated among the ASOP Accounts of Participants, in accordance
with the provisions of Article Nine, at such time and in such amounts as the
ASOP Loan has been reduced by principal payments, or if appropriate, principal
and interest payments.  For purposes of Article Twelve, the Annual Addition of
each Participant for any Plan Year in which allocations are made pursuant to the
provisions of this Section 7A.2 shall be calculated by reference to the amount
of Employer contributions applied to payments under the ASOP Loan, rather than
to the current value of shares of Employer Stock released from the suspense
account.

 

7A.3                      PRIVILEGES AND RESTRICTIONS ON EMPLOYER STOCK; IN
GENERAL.  Subject to Section 7A.4, any shares of Employer Stock contributed to
or otherwise acquired by the Trust or distributed to a Participant, Former
Participant or Beneficiary pursuant to the Plan may be made subject to such
lawful rights, privileges or restrictions as the Employer may, from time to
time, confer or impose, including, without limitation, a right on the part of
the distributee to cause the Employer to purchase the securities or any portion
thereof, a right of first refusal in the Employer or the Trust to purchase all
or any portion of the securities thereof from the distributee, and restrictions
on transfer whether arising under applicable securities laws or otherwise;
provided, however, that the Employer shall not confer any such rights or
privileges or impose any such restrictions in a manner that discriminates in
favor of Participants who are Highly-Compensated Associates.  The Employer shall
from time to time notify the Administrator and the Trustee of any rights,
privileges or restrictions that will be applicable to shares of securities
contributed to, acquired by, or distributed from the Trust.

 

7A.4                      PRIVILEGES AND RESTRICTIONS APPLICABLE TO SECURITIES
ACQUIRED WITH ASOP LOAN.  Notwithstanding any other provision of the Plan or the
Trust Agreement, the following terms or conditions shall at all times apply to
any shares of Employer Stock acquired with proceeds of an ASOP Loan:

 

28

--------------------------------------------------------------------------------


 

(a)                                  Right of First Refusal.  Shares of Employer
Stock acquired with the proceeds of an ASOP Loan may, but need not be, subject
to a right of first refusal which meets the requirements of this paragraph (a). 
Securities subject to a right must be stock or an equity security, or a debt
security convertible into stock or an equity security, and must not be publicly
traded at the time the right may be exercised.  The right of first refusal may
be in favor of the Employer, the Trust or both in any order of priority.  The
selling price and other terms under the right must not be less favorable to the
seller than the greater of the value of the security determined under Treasury
Regulations Section 54.4975-11(d)(5), or the purchase price and other terms
offered by a buyer, other than the Employer or the Trust, making a good faith
offer to purchase the security.  The right of first refusal must lapse no later
than 14 days after the security holder gives to the holder of the right written
notice that an offer by a third party to purchase the security has been
received.

 

(b)                                 Put Option.  Shares of Employer Stock
acquired with the proceeds of an ASOP Loan must be subject to a put option, if
at the time of their distribution such shares are either subject to a trading
limitation, or is not publicly traded.  For purposes of this paragraph (b), a
“trading limitation” on a security is a restriction under any federal or state
securities law, any regulation thereunder, or an agreement, not prohibited by
Treasury Regulations Section 54.4975-7(b) affecting the security so as to make
the security not as freely tradable as one not subject to such a restriction. 
The put option must be exercisable only by a Participant, former Participant or
Beneficiary (any and all such persons being hereinafter in this Section 7.4A
referred to generally as the “Participant”) or by any donee of the Participant
or by a person to whom the security passes by reason of a Participant’s death. 
The put option must permit a Participant to put the security to the Employer,
and it may grant the Trust an option to assume the rights and obligations of the
Employer at the time that the put option is exercised, but under no
circumstances may the put option bind the Trust.  If federal or state law will
be violated by the Employer’s honoring such a put option, the put option must
permit the security to be put, in a manner consistent with such law, to a third
party (for example, but without limitation, to a related employer or a
shareholder other than the Trust) that has substantial net worth at the time the
ASOP Loan is made and whose net worth is reasonably expected to remain
substantial.

 

(c)                                  Duration of Put Option:

 

(1)                                  General Rule.  A put option may be
exercisable at any time during a period which includes at least (A) sixty (60)
days beginning on the date the security subject to the put option is distributed
by the Trustee and (B) sixty (60) days in the next following Plan Year, in
accordance with regulations issued pursuant to Section 409 of the Code.

 

(2)                                  Special Rule.  In the case of a security
that is publicly traded without restrictions when distributed, but ceases to be
so traded within the put option period(s) set forth in subparagraph (1), the
Employer must notify each security holder in writing on or before the tenth
(10th) day after the date the security ceases to be so traded that during the
remainder of such period(s) the security is subject to a put option.  The number
of days between such tenth (10th) day and the date on which notice is actually
given, if later than the tenth (10th) day, must be added to the

 

29

--------------------------------------------------------------------------------


 

duration of the put option.  The notice must inform distributees of the terms of
the put options that they are to hold.

 

(d)                                 Other Put Option Provisions.

 

(1)                                  Manner of Exercise.  A put option is
exercised by the holder’s notifying the Employer in writing that the put option
is being exercised.

 

(2)                                  Time Excluded from Duration of Put Option. 
The period during which a put option is exercisable does not include any time
when a distributee is unable to exercise it because the party bound by the put
option is prohibited from honoring it by applicable federal or state law.

 

(3)                                  Price.  The price at which a put option
must be exercisable is the value of the security, as determined under Treasury
Regulations Section 54.4975-11(d)(5).

 

(4)                                  Payment Terms.  The provisions for payment
under a put option must provide that the Employer, or the Trust if the Plan so
elects, shall repurchase the shares of Employer Stock as follows:

 

(A)                              If the distribution constitutes a total
distribution within the meaning of Section 409(h)(5) of the Code, payment of the
fair market value of the repurchased shares shall be made in five (5)
substantially equal annual payments, of which the first shall be paid not later
than thirty (30) days after the Participant exercises the put option.  The
purchaser shall pay a reasonable rate of interest and provide adequate security
on amounts not paid after thirty (30) days.

 

(B)                                If the distribution does not constitute a
total distribution, the purchaser shall pay the Participant an amount equal to
the fair market value of the shares repurchased no later than thirty (30) days
after the Participant exercises the put option.

 

(5)                                  Payment Restrictions.  Payment under a put
option must not be restricted by the provisions of an ASOP Loan or any other
arrangement, including the terms of the Employer’s Articles of Incorporation,
unless so required by applicable law.

 

(e)                                  Nonterminable Provisions.  The foregoing
provisions of this Section 7A.4 shall not terminate, notwithstanding the
repayment of an ASOP Loan or the cessation of treatment of this Plan as an
employee stock ownership plan within the meaning of Section 4975(e)(7) of the
Code.

 

7A.5                      VOTING EMPLOYER STOCK.  Each Participant (or
Beneficiary) shall be entitled to direct the Trustee as to the manner in which
shares of Employer Stock then allocated to his Account shall be voted on all
matters presented for a vote to shareholders.  Each Participant (or Beneficiary)
who is so entitled shall be provided with a proxy statement and other materials

 

30

--------------------------------------------------------------------------------


 

provided to the applicable shareholders in connection with each shareholder
meeting, together with a form upon which voting instructions may be given to the
Trustee.  Any allocated Employer Stock with respect to which voting instructions
are not given (by the Participant or Beneficiary), and any shares of Employer
Stock which are not then allocated to Participant’s Accounts, shall be voted in
the manner determined by the Administrator.

 

31

--------------------------------------------------------------------------------


 

ARTICLE EIGHT—LOANS AND IN-SERVICE WITHDRAWALS

 

8.1          LOANS.

 

(a)                                  Permissible Amount and Procedures. 
Effective October 19, 2000, the Administrator may, in accordance with a uniform
and nondiscriminatory policy, direct the Trustee to grant a loan to the
Participant, which loan shall be secured by the Participant’s vested Account
balance (excluding, however, any  portion of the Participant’s vested Account
which is a part of the ASOP Fund).  The Participant’s signature shall be
required on a promissory note.  In addition, if the Participant is married, such
Participant’s spouse shall be required to consent in writing to the making of
the loan.  Such written consent must (1) be obtained within the ninety (90)-day
period preceding the granting of the loan, (2) acknowledge the effect of the
loan, and (3) be witnessed by a notary public.  Such consent shall thereafter be
binding with respect to the consenting spouse or any subsequent spouse with
respect to that loan.  In determining a rate of interest on such loan, the
Administrator may refer to the rate of interest used for obligations of a
comparable nature by commercial lending institutions within a radius of fifty
(50) miles of the Employer’s principal place of business.  Participant loans
shall be treated as segregated investments, and interest repayments shall be
credited only to the Participant’s Account.

 

(b)                                 Limitation on Amount of Loans.  A
Participant’s loan shall not exceed the lesser of:

 

(1)                                  $50,000, which amount shall be reduced by
the highest outstanding loan balance during the preceding twelve (12)-month
period; or

 

(2)                                  one-half (½) of the vested value of the
Participant’s Account, determined as of the Valuation Date preceding the date of
the Participant’s loan.

 

Any loan must be repaid within five (5) years, unless made for the purpose of
acquiring the primary residence of the Participant, in which case such loan may
be repaid over a longer period of time not to exceed ten (10) years.  The
repayment of any loan must be made in at least quarterly installments of
principal and interest; provided, however, that this requirement shall not apply
for a period, not longer than one year, that a Participant is on a leave of
absence (“Leave”), either without pay from the Employer or at a rate of pay
(after income and employment tax withholding) that is less than the amount of
the installment payments required under the terms of the loan.  However, the
loan must be repaid by the latest date permitted under Section 72(p)(2)(B) of
the Code and the installments due after the Leave ends (or, if earlier, upon the
expiration of the first year of the Leave) must not be less than those required
under the terms of the original loan.

 

If a Participant defaults on any outstanding loan, the unpaid balance, and any
interest due thereon, shall become due and payable in accordance with the terms
of the underlying promissory note; provided, however, that such foreclosure on
the promissory note and attachment of security shall not occur until a
distributable event occurs in accordance with the provisions of Article Seven.

 

32

--------------------------------------------------------------------------------


 

If a Participant terminates employment while any loan balance is outstanding,
the unpaid balance, and any interest due thereon, shall become due and payable
in accordance with the terms of the underlying promissory note.  If such amount
is not paid to the Plan, it shall be charged against the amounts that are
otherwise payable to the Participant or the Participant’s Beneficiary under the
provisions of the Plan.

 

Notwithstanding the foregoing provisions of this Section, no loan shall be made
to any Participant who is a five percent (5%) or greater shareholder-employee of
an electing small business (Subchapter S) corporation, an owner of more than ten
percent (10%) of either the capital interest or the profits interest of an
unincorporated Employer, or a family member (as defined in Section 267(c)(4) of
the Code) of such Participant, unless an exemption for the loan is obtained
pursuant to Section 408 of the Employee Retirement Income Security Act of 1974,
as amended.

 

In the case of a Participant who has loans outstanding from other plans of the
Employer (or a member of the Employer’s related group (within the meaning of
Section 2.5(b)), the Administrator shall be responsible for reporting to the
Trustee the existence of said loans in order to aggregate all such loans within
the limits of Section 72(p) of the Code.

 

8.2                               HARDSHIP DISTRIBUTIONS.  In the case of a
financial hardship resulting from a proven immediate and heavy financial need, a
Participant may, with his spouse’s written and notarized consent, if applicable,
receive a distribution not to exceed the lesser of (i) the value of the
Participant’s Pre-Tax (401(k)) Contributions Account, without regard to earnings
thereon and without regard to any “fail safe” contributions made under Section
11.02, or (ii) the amount necessary to satisfy the financial hardship.  The
amount of any such immediate and heavy financial need may include any amounts
necessary to pay Federal, state or local income taxes reasonably anticipated to
result from the distribution.  Such distribution shall be made in accordance
with nondiscriminatory and objective standards consistently applied by the
Administrator.

 

Hardship distributions under this Section shall be deemed to be the result of an
immediate and heavy financial need if such distribution is to (a) pay expenses
for medical care (as described in Section 213(d) of the Code) previously
incurred by the Participant, the Participant’s spouse, or any dependents of the
Participant (as defined in Section 152 of the Code), or to permit the
Participant, the Participant’s spouse, or any dependents of the Participant to
obtain such medical care, (b) purchase the principal residence of the
Participant (excluding mortgage payments), (c) pay tuition and related
educational fees for the next twelve (12) months of post-secondary education for
the Participant, Participant’s spouse, or any of the Participant’s dependents or
(d) prevent the eviction of the Participant from his principal residence or
foreclosure on the Participant’s principal residence.  In addition, any hardship
distribution hereunder shall only be made provided that the funds for such
hardship are not available from other financial resources of the Participant,
the Participant’s spouse or the Participant’s minor children.  Distributions
paid pursuant to this Section shall be deemed to be made as of the Valuation
Date immediately preceding the hardship distribution, and the Participant’s
Account shall be reduced accordingly.

 

33

--------------------------------------------------------------------------------


 

The provisions of this Section (relating to hardship distributions) are intended
to comply with Treasury Regulations issued under Section 401(k) of the Code, and
shall be so interpreted.

 

8.3                               WITHDRAWALS AFTER AGE 59½.  After attaining
age fifty-nine and one-half (59½), a Participant, by giving written notice to
the Administrator, may, with his spouse’s written and notarized consent, if
applicable, withdraw from the Plan a sum (a) not in excess of the credit balance
of his Pre-Tax (401(k)) Contributions Account, his vested Profit Sharing
Account, his vested ASOP Profit Sharing Account, and his vested Matching
Contributions Account (to the extent derived from Employer matching
contributions made prior to January 1, 1996) and (b) not less than such minimum
amount as the Administrator may establish from time to time to facilitate
administration of the Plan.  Any such withdrawals shall be made in accordance
with nondiscriminatory and objective standards consistently applied by the
Administrator.

 

8.4                               WITHDRAWALS OF ROLLOVER CONTRIBUTIONS.  A
Participant, by giving written notice to the Administrator, may, with his
spouse’s written and notarized consent, if applicable, withdraw from the Plan a
sum (a) not in excess of the credit balance of the Participant’s Rollover
Account and (b) not less than such minimum amount as the Administrator may
establish from time to time to facilitate administration of the Plan.  Any such
withdrawals shall be made in accordance with nondiscriminatory and objective
standards consistently applied by the Administrator.

 

8.5                               DIVERSIFICATION.  The provisions of this
Section 8.5 shall apply to any Participant who has attained age fifty-five (55)
and who has completed at least ten (10) years of participation in the Plan,
excluding any period prior to December 1, 1995 (a “Qualified Participant”).

 

Each Qualified Participant shall be permitted to direct the Plan as to the
diversification of twenty-five percent (25%) of the value of the vested portion
of the Participant’s ASOP Accounts in the manner provided below, within ninety
(90) days after the last day of each Plan Year during the Participant’s
“Qualified Election Period.”  For this purpose, “Qualified Election Period”
shall mean the six (6) Plan Year period beginning with the Plan Year in which
the Participant first became a Qualified Participant.  Within ninety (90) days
after the close of the last Plan Year in the Participant’s Qualified Election
Period, a Qualified Participant may direct the Plan as to the diversification of
fifty percent (50%) of the value of the vested portion of such ASOP Accounts.

 

A Qualified Participant’s diversification election shall be provided to the
Administrator in writing and may specify either of the options set forth below.

 

(i)                                     At the election of the Qualified
Participant, the Plan shall distribute, in a single sum cash distribution
(notwithstanding Section 409(d) of the Code) the portion of the Participant’s
Accounts (that are subject to the diversification election described in this
Section 8.5), within ninety (90) days after the last day of the period during
which the election can be made.

 

34

--------------------------------------------------------------------------------


 

(ii)                                  A Qualified Participant who has a right to
elect to receive a cash distribution under (i) above may elect instead to
transfer the portion of the Participant’s Accounts that are distributable in
cash and covered by such election from the ASOP Fund to one or more of the other
investment funds available under the Plan.  Such investment change shall be made
no later than ninety (90) days after the last day of the period during which the
election can be made.

 

35

--------------------------------------------------------------------------------


 

ARTICLE NINE—ASOP LOANS

 

9.1                               ASOP LOANS.  Provided the provisions of this
Article are satisfied, an ASOP Loan may be made to the Plan by a “Disqualified
Person” (as defined by Section 4975(e)(2) of the Code), or may be guaranteed by
a Disqualified Person.  An ASOP Loan may be a direct loan of cash, a
purchase-money transaction, or an assumption of the obligations of the Plan. 
The term guarantee includes an unsecured guarantee and the use of assets of a
Disqualified Person as collateral for a loan, even though the use of assets may
not be a guarantee under applicable state law.  An amendment of a loan solely in
order to qualify as a loan meeting the requirements hereunder shall not be
deemed a refinancing of the loan or the making of another loan.

 

9.2                               PRIMARY BENEFIT REQUIREMENT.  An ASOP Loan
made or guaranteed by a Disqualified Person must be primarily for the benefit of
the Participants and their Beneficiaries.

 

The terms of an ASOP Loan, whether or not between independent parties shall, at
the time the ASOP Loan is made, be at least as favorable to the Plan as the
terms of a comparable loan resulting from arm’s length negotiations between
independent parties.  The interest rate shall not be in excess of a reasonable
rate.

 

9.3                               USE OF ASOP LOAN PROCEEDS.  The proceeds of an
ASOP Loan made or guaranteed by a Disqualified Person shall be used within a
reasonable time after their receipt by the Plan only for any or all of the
following purposes:

 

(a)                                  To acquire shares of Employer Stock;

 

(b)                                 to repay such ASOP Loan; or

 

(c)                                  to repay a prior ASOP Loan meeting the
requirements of this Article.  A new ASOP Loan, the proceeds of which are so
used, must satisfy the provisions of this Article.

 

Except as provided herein, or as otherwise required by applicable law, no
security acquired with the proceeds of an ASOP Loan described in this Article
shall be subject to put, call or other option, or buy-sell or similar
arrangement while held by and when distributed from the Plan, whether or not the
Plan is then an employee stock ownership plan.

 

9.4                               LIABILITY AND COLLATERAL OF PLAN FOR ASOP
LOAN.  An ASOP Loan shall be without recourse against the Plan.  Furthermore,
the only asset of the Plan that shall be given as collateral is shares of
Employer Stock which were either acquired with the proceeds of the ASOP Loan or
used as collateral on a prior ASOP Loan meeting the requirements of this
Article, and repaid with the proceeds of the current ASOP Loan.  No person
entitled to payment under the ASOP Loan shall have any right to assets of the
Plan other than:

 

(a)                                  collateral given for the ASOP Loan;

 

36

--------------------------------------------------------------------------------


 

 

(b)                                 cash contributions that are made under the
Plan to meet its obligations under the ASOP Loan; and

 

(c)                                  earnings attributable to such collateral
and the investment of such cash contributions.

 

The payments made with respect to an ASOP Loan by the Plan during a Plan Year
shall not exceed an amount equal to the sum of such contributions and earnings
received during or prior to the year less such payments in prior years.  Such
contributions and earnings shall be accounted for separately in books of account
of the Plan until the ASOP Loan is repaid.

 

9.5                               DEFAULT.  In the event of default on an ASOP
Loan, the value of Plan assets transferred in satisfaction of the ASOP Loan
shall not exceed the amount of default.  If the lender is a Disqualified Person,
the ASOP Loan shall provide for a transfer of Plan assets upon default only
upon, and to the extent of, the failure of the Plan to meet the payment schedule
of the ASOP Loan.  For purposes of this Section, the making of a guarantee does
not make a person a lender.

 

9.6                               RELEASE OF COLLATERAL FOR ASOP LOAN

 

(a)                                  General Rule.  In general, an ASOP Loan
shall provide for the release from encumbrance of Plan assets used as collateral
for the ASOP Loan.  For each Plan Year during the duration of the ASOP Loan, the
number of shares of Employer Stock released shall equal the number of shares
then encumbered under the ASOP Loan multiplied by a fraction as follows:  the
numerator of the fraction shall be the amount of principal and interest paid on
the ASOP Loan for such Plan Year; the denominator of the fraction shall be the
sum of the numerator plus the principal and interest to be paid for all future
years.  The number of future years under the ASOP Loan shall be definitely
ascertainable and shall be determined without taking into account any possible
extensions or renewal periods.  If the interest rate under the ASOP Loan is
variable, the interest to be paid in future years shall be computed by using the
interest rate applicable as of the end of the Plan Year.  Where ASOP Loan
payments for a Plan Year are made in semiannual or more frequent (“periodic”)
installments, the shares of Employer Stock required to be released for the Plan
Year shall likewise be released in periodic installments reflecting such
payments. The number of shares released in those installments, other than the
last periodic payment in any Plan Year, shall be determined, in the case of each
such payment, by reference to the principal and interest amounts included in
such payment and by determining future payments on the basis of the interest
rate applicable at the time of such payment  The number of shares released in
the last installment for the Plan Year shall be the total number of shares
required to be released for the Plan Year less the number of shares released in
prior installments during the Plan Year.  If collateral includes more than one
class of securities, the number of securities of each class to be released for a
Plan Year shall be determined by applying the same fraction to each class.

 

(b)                                 Special Rule.  Release of Employer Stock
from encumbrance may be determined solely with reference to principal payments
made during the Plan Year, provided:

 

37

--------------------------------------------------------------------------------


 

(i)                                     the ASOP Loan shall provide for annual
payments of principal and interest at a cumulative rate that is not less rapid
at any time than level annual payments of such amounts for ten (10) years;

 

(ii)                                  interest included in any ASOP Loan payment
shall be disregarded only to the extent that it would be determined to be
interest under standard loan amortization tables; and

 

(iii)                               Employer Stock shall not be released solely
with respect to principal payments from such time as the sum of the expired
duration period of the ASOP Loan, the renewal period, the extension period, and
the duration of the new ASOP Loan exceeds ten years, by reason of a renewal,
extension, or refinancing.

 

(c)                                  Suspense Account.  All assets acquired by
the Plan with the proceeds of an ASOP Loan shall be added to and maintained in a
suspense account.  They are to be withdrawn from the suspense account as if all
securities in the suspense account were encumbered.  As of the end of each Plan
Year, the Plan shall consistently allocate to the Participants’ Accounts
securities or other non-monetary units representing Participants’ interest in
assets withdrawn from the suspense account.

 

9.7                               INCOME.  Income with respect to shares of
Employer Stock acquired with the proceeds of an ASOP Loan must be allocated as
income of the Plan except to the extent that the use of income from such
securities is used to repay the ASOP Loan.  Notwithstanding the foregoing, cash
dividends on shares of Employer Stock allocated to a Participant’s ASOP Account
shall be credited to that Participant’s Account, or may, in the sole discretion
of the Employer, be distributed to the Participant within 90 days after the
close of the Plan Year in which paid to the extent of the Participant’s vested
interest in his or her total Account.  Cash dividends paid on shares of Employer
Stock held in the suspense account shall be used to make payments on ASOP Loans
the proceeds of which were used to acquire the shares with respect to which the
dividends are paid, or shall be used to purchase additional shares of Employer
Stock, or shall be credited to the suspense account.

 

38

--------------------------------------------------------------------------------


 

ARTICLE TEN—ADMINISTRATION OF THE PLAN

 

10.1                        PLAN ADMINISTRATION.  The Employer shall be the Plan
Administrator, hereinbefore and hereinafter called the Administrator, and “named
fiduciary” (for purposes of Section 402(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended from time to time) of the Plan, unless the
Employer, by action of its board of directors, shall designate a person or
committee of persons to be the Administrator and named fiduciary.  The
administration of the Plan, as provided herein, including a determination of the
payment of benefits to Participants and their Beneficiaries, shall be the
responsibility of the Administrator; provided, however, that the Administrator
may delegate any of its powers, authority, duties or responsibilities to any
person or committee of persons.  The Administrator shall have full discretion to
interpret the terms of the Plan, to determine factual questions that arise in
the course of administering the Plan, to adopt rules and regulations regarding
the administration of the Plan, to determine the conditions under which benefits
become payable under the Plan, and to make any other determinations that the
Administrator believes are necessary and advisable for the administration of the
Plan.  Any determination made by the Administrator shall be final and binding on
all parties.

 

In the event more than one party shall act as Administrator, all actions shall
be made by majority decisions.  In the administration of the Plan, the
Administrator may (a) employ agents to carry out nonfiduciary responsibilities
(other than Trustee responsibilities), (b) consult with counsel, who may be
counsel to the Employer, and (c) provide for the allocation of fiduciary
responsibilities (other than Trustee responsibilities) among its members. 
Actions dealing with fiduciary responsibilities shall be taken in writing and
the performance of agents, counsel and fiduciaries to whom fiduciary
responsibilities have been delegated shall be reviewed periodically.

 

The expenses of administering the Plan and the compensation of all employees,
agents, or counsel of the Administrator, including accounting fees,
recordkeeper’s fees, and the fees of any benefit consulting firm, shall be paid
by the Plan, or shall be paid by the Employer if the Employer so elects.  To the
extent required by applicable law, compensation may not be paid by the Plan to
full-time employees of the Employer.

 

In the event the Employer pays the expenses of administering the Plan, the
Employer may seek reimbursement from the Plan for the payment of such expenses. 
Reimbursement shall be permitted only for Plan expenses paid by the Employer
within the last twelve (12)-month period.

 

The Administrator shall obtain from the Trustee, not less often than annually, a
report with respect to the value of the assets held in the Trust Fund, in such
form as may be required by the Administrator.

 

The Administrator shall administer the Plan and adopt such rules and regulations
as, in the opinion of the Administrator, are necessary or advisable to implement
and administer the Plan and to transact its business.

 

39

--------------------------------------------------------------------------------


 

10.2        CLAIMS PROCEDURE

 

(a)                                  Pursuant to procedures established by the
Administrator, claims for benefits under the Plan made by a Participant or
Beneficiary (the “claimant”) must be submitted in writing to the Administrator. 
Approved claims shall be processed and instructions issued to the Trustee or
custodian authorizing payment as claimed.

 

If a claim is denied in whole or in part, the Administrator shall notify the
claimant whose claim for benefit has been denied within ninety (90) days after
receipt of the claim (or within one hundred eighty (180) days, if special
circumstances require an extension of time for processing the claim, and
provided written notice indicating the special circumstances and the date by
which a final decision is expected to be rendered is given to the claimant
within the initial ninety (90) day period).  If notification is not given in
such period, the claim shall be considered denied as of the last day of such
period and the claimant may request a review of the claim.

 

The notice of the denial of the claim shall be written in a manner calculated to
be understood by the claimant and shall set forth the following:

 

(i)                                     the specific reason or reasons for the
denial of the claim;

 

(ii)                                  the specific references to the pertinent
Plan provisions on which the denial is based;

 

(iii)                               a description of any additional material or
information necessary to perfect the claim, and an explanation of why such
material or information is necessary; and

 

(iv)                              a statement that any appeal of the denial must
be made by giving to the Administrator, within sixty (60) days after receipt of
the denial of the claim, written notice of such appeal, such notice to include a
full description of the pertinent issues and basis of the claim.

 

(b)                                 Upon denial of a claim in whole or part, the
claimant (or his duly authorized representative) shall have the right to submit
a written request to the Administrator for a full and fair review of the denied
claim, to be permitted to review documents pertinent to the denial, and to
submit issues and comments in writing.  Any appeal of the denial must be given
to the Administrator within the period of time prescribed under (a)(iv) above. 
If the claimant (or his duly authorized representative) fails to appeal the
denial to the Administrator within the prescribed time, the Administrator’s
adverse determination shall be final, binding and conclusive.

 

The Administrator may hold a hearing or otherwise ascertain such facts as it
deems necessary and shall render a decision which shall be binding upon both
parties.  The Administrator shall advise the claimant of the results of the
review within sixty (60) days after receipt of the written request for the
review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible but
not later than one hundred twenty (120) days after receipt of the request for

 

40

--------------------------------------------------------------------------------


 

review.  If such extension of time is required, written notice of the extension
shall be furnished to the claimant prior to the commencement of the extension. 
The decision of the review shall be written in a manner calculated to be
understood by the claimant and shall include specific reasons for the decision
and specific references to the pertinent Plan provisions on which the decision
is based.  The decision of the Administrator shall be final, binding and
conclusive.

 

10.3                        TRUST AGREEMENT.  The Trust Agreement entered into
by and between the Employer and the Trustee, including any supplements or
amendments thereto, or any successor Trust Agreement, is incorporated by
reference herein.

 

41

--------------------------------------------------------------------------------


 

ARTICLE ELEVEN—SPECIAL COMPLIANCE PROVISIONS

 

11.1                        DISTRIBUTION OF EXCESS DEFERRAL
AMOUNTS. Notwithstanding any other provision of the Plan, “Excess Deferral
Amounts” (as defined below) (and income or loss allocable thereto, including all
earnings, expenses and appreciation or depreciation in value, whether or not
realized) shall be distributed no later than each April 15 to Participants who
claim Excess Deferral Amounts for the preceding calendar year.

 

“Excess Deferral Amount” shall mean the amount of elective deferrals for a
calendar year that the Participant designates to the Plan pursuant to the
following procedure.  The Participant’s designation:  shall be submitted to the
Administrator in writing no later than March 1; shall specify the Participant’s
Excess Deferral Amount for the preceding calendar year; and shall be accompanied
by the Participant’s written statement that if the Excess Deferral Amount is not
distributed, it will, when added to amounts deferred under other plans or
arrangements described in Section 401(k), 408(k) or 403(b) of the Code, exceed
the limit imposed on the Participant by Section 402(g) of the Code for the year
in which the deferral occurred.

 

An Excess Deferral Amount, and the income or loss allocable thereto, may be
distributed before the end of the calendar year in which the elective deferrals
were made.  A Participant who has an Excess Deferral Amount for a taxable year,
taking into account only his elective deferrals under the Plan or any other
plans of the Employer (including any member of the Employer’s related group
(within the meaning of Section 2.5(b)) shall be deemed to have designated the
entire amount of such Excess Deferral Amount.

 

11.2                        LIMITATIONS ON 401(k) CONTRIBUTIONS

 

(a)                                  Average Actual Deferral Percentage Test. 
Amounts contributed as elective deferrals under Section 4.1(a), and any
“fail-safe” contributions made under this Section, are considered to be amounts
deferred pursuant to Section 401(k) of the Code.  For purposes of this Section,
these amounts are referred to as the “deferred amounts.”  For purposes of the
“average actual deferral percentage test” described below, (i) such deferred
amounts must be made before the last day of the twelve (12)-month period
immediately following the Plan Year to which the contributions relate, and (ii)
the deferred amounts relate to Compensation that either (A) would have been
received by the Participant in the Plan Year but for the Participant’s election
to make deferrals, or (B) is attributable to services performed by the
Participant in the Plan Year but for the Participant’s election to make
deferrals, would have been received by the Participant within two and one-half
(2½) months after the close of the Plan Year.  The Employer shall maintain
records sufficient to demonstrate satisfaction of the average actual deferral
percentage test and the deferred amounts used in such test.

 

Effective for Plan Years beginning on or after January 1, 1997, as of the last
day of each Plan Year, the deferred amounts for the Participants who are
Highly-Compensated Associates for the Plan Year shall satisfy either of the
following tests:

 

42

--------------------------------------------------------------------------------


 

(1)                                  The average actual deferral percentage for
the eligible Participants who are Highly-Compensated Associates for the Plan
Year shall not exceed the average actual deferral percentage for eligible
Participants who are Nonhighly-Compensated Associates for the Plan Year
multiplied by 1.25; or

 

(2)                                  The average actual deferral percentage for
eligible Participants who are Highly-Compensated Associates for the Plan Year
shall not exceed the average actual deferral percentage of eligible Participants
who are Nonhighly-Compensated Associates for the Plan Year multiplied by
two (2), provided that the average actual deferral percentage for eligible
Participants who are Highly-Compensated Associates for the Plan Year does not
exceed the average actual deferral percentage for eligible Participants who are
Nonhighly-Compensated Associates by more than two (2) percentage points, or such
lesser amount as the Secretary of the Treasury shall prescribe to prevent the
multiple use of this alternative limitation with respect to any
Highly-Compensated Associate.

 

Notwithstanding the foregoing, if elected by the Employer, the foregoing
percentage tests shall be applied as though the references therein to “the Plan
Year” read “the prior Plan Year;” provided, however, the change in testing
methods complies with the requirements set forth in Notice 98-1 and any other
superseding guidance.

 

Effective for testing years after December 31, 1998, in the event the Plan
changes from the current year testing method to the prior year testing method,
then, for purposes of the first testing year for which the change is effective,
the average actual deferral percentage for Nonhighly-Compensated Associates for
the prior year shall be determined by taking into account only (a) elective
deferrals for those Nonhighly-Compensated Associates that were taken into
account for purposes of the average actual deferral percentage test (and not the
actual contribution percentage test) under the current year testing method for
the prior year and (b) any qualified nonelective contributions that were
allocated to the Accounts of those Nonhighly-Compensated Associates for the
prior year but were not used to satisfy the actual average deferral percentage
test or the average contribution percentage test under the current year testing
method for the prior year.

 

In the event the Plan changes from the current year to the prior year testing
method for the first time for either the 1997 or 1998 testing year, the average
actual deferral percentage for Nonhighly-Compensated Associates used for that
testing year shall be the same as the average actual deferral percentage for
Nonhighly-Compensated Associates used for the prior testing year.

 

For purposes of the above tests, the “actual deferral percentage” shall mean the
ratio (expressed as a percentage) that the deferred amounts, which are allocated
to the Participant’s Account as of any day in the Plan Year, on behalf of each
eligible Participant for the Plan Year bears to the eligible Participant’s
compensation (within the meaning of Section 1.414(s)-1(d)(2) of the Income Tax
Regulations) for the Plan Year.  The “average actual deferral percentage” shall
mean the average (expressed as a percentage) of the actual deferral percentages
of the eligible Participants in each group. “Eligible

 

43

--------------------------------------------------------------------------------


 

Participant” shall mean each Associate who is eligible to participate in the
Plan under Section 3.1.

 

For purposes of this Section 11.2, the actual deferral percentage for any
eligible Participant who is a Highly-Compensated Associate for the Plan Year and
who is eligible to have elective deferrals allocated to his account under two
(2) or more plans or arrangements described in Code Section 401(k) that are
maintained by the Employer or any employer who is a related group member (within
the meaning of Section 2.5(b)) shall be determined as if all such deferrals were
made under a single arrangement.  In the event that this Plan satisfies the
requirements of Code Section 401(k), 401(a)(4) or 410(b) only if aggregated with
one (1) or more other plans, or if one (1) or more other plans satisfy the
requirements of such Sections of the Code only if aggregated with this Plan,
then the provisions of this Section 11.2 shall be applied by determining the
actual deferral percentage of eligible Participants as if all such plans were a
single plan.  Any adjustments to the Nonhighly-Compensated Associate actual
deferral percentage for the prior year shall be made in accordance with Notice
98-1 and any superseding guidance, unless the Employer has elected to use the
current year testing method.  Plans may be aggregated in order to satisfy
Section 401(k) of the Code only if they have the same Plan Year and use the same
average actual deferral percentage testing method.

 

For purposes of determining the actual deferral percentage of a Participant who
is classified as a Highly-Compensated Associate as the result of being a five
percent (5%) owner, or who is one of the ten (10) highest paid
Highly-Compensated Associates, the deferred amount and the compensation of such
Participant shall include the deferred amounts and compensation of his family
members (as defined in Code Section 414(q)(6)(B)) participating in the Plan. 
Such family members shall be disregarded in determining the average actual
deferral percentage for Participants who are Nonhighly-Compensated Associates. 
The application of the family aggregation rule set forth in this paragraph,
however, shall not apply for Plan Years beginning on and after January 1, 1997.

 

The determination and treatment of deferred amounts and the actual deferral
percentage of any Participant shall be subject to the prescribed requirements of
the Secretary of the Treasury.

 

In the event the average actual deferral percentage test is not satisfied for a
Plan Year, the Employer, in its discretion, may make a special “fail-safe”
contribution for eligible Participants who are Nonhighly-Compensated Associates
and who are employed on the last day of the Plan Year (“Eligible
Nonhighly-Compensated Associate(s)”).  The fail safe contribution shall be
allocated first to the Eligible Nonhighly-Compensated Associate whose
Compensation is the lowest of all Eligible Nonhighly-Compensated Associates in
an amount that does not exceed the limitations on annual additions set forth
under Article Twelve of the Plan; then to the Eligible Nonhighly-Compensated
Associate with the second lowest Compensation of all Eligible
Nonhighly-Compensated Associates in the same manner as set forth above, and
continuing to be allocated to Eligible Nonhighly-Compensated Associates in the
order of ascending Compensation until the average actual deferral percentage
test is satisfied.

 

44

--------------------------------------------------------------------------------


 

 

(b)                                 Distributions of Excess Contributions.

 

(1)                                  In General.  If the average actual deferral
percentage test of Section 11.2(a) is not satisfied for a Plan Year, then the
“excess contributions”, and income allocable thereto, shall be distributed, to
the extent required under Treasury regulations, no later than the last day of
the Plan Year following the Plan Year for which the excess contributions were
made.  However, if such excess contributions are distributed later than two and
one-half (2½) months following the last day of the Plan Year in which such
excess contributions were made, a ten percent (10%) excise tax shall be imposed
upon the Employer with respect to such excess contributions.

 

(2)                                  Excess Contributions.  For purposes of this
Section, “excess contributions” shall consist of the excess of the aggregate
amount of deferred amounts made by or on behalf of the Highly-Compensated
Associates for such Plan Year over the maximum amount of all such contributions
permitted under the test under Section 11.2(a).  In order to comply with Section
401(k)(8)(C) of the Code (as amended by the Small Business Job Protection Act of
1996), effective January 1, 1997, excess contributions shall be allocated to the
Highly-Compensated Associates with the largest amounts of contributions taken
into account in calculating the average actual deferral percentage test for the
year in which the excess arose, beginning with the Highly-Compensated Associate
with the largest amount of such contributions and continuing in descending order
until all the excess contributions have been allocated.

 

(3)                                  Determination of Income.  The income
allocable to excess contributions allocated to each Participant shall be
determined by multiplying the income allocable to the Participant’s deferred
amounts for the Plan Year by a fraction, the numerator of which is the excess
contributions made on behalf of the Participant for the Plan Year, and the
denominator of which is the sum of the Participant’s Account balances
attributable to the Participant’s deferred amounts on the last day of the Plan
Year.

 

(4)                                  Maximum Distributable Amount.  The excess
contributions to be distributed to a Participant shall be adjusted for income
and, if there is a loss allocable to the excess contribution, shall in no event
be less than the lesser of the Participant’s Account under the Plan or the
Participant’s deferred amounts for the Plan Year.  Excess contributions shall be
distributed from that portion of the Participant’s Account attributable to such
deferred amounts to the extent allowable under Treasury regulations.

 

11.3        NONDISCRIMINATION TEST FOR EMPLOYER MATCHING CONTRIBUTIONS

 

(a)                                  Average Contribution Percentage Test.  The
provisions of this Section shall apply if Employer matching contributions are
made in any Plan Year under Section 4.2.

 

45

--------------------------------------------------------------------------------


 

Effective for Plan Years beginning on or after January 1, 1997, as of the last
day of each Plan Year, the average contribution percentage for
Highly-Compensated Associates for the Plan Year shall satisfy either of the
following tests:

 

(1)                                  The average contribution percentage for
eligible Participants who are Highly-Compensated Associates for the Plan Year
shall not exceed the average contribution percentage for eligible Participants
who are Nonhighly-Compensated Associates for the Plan Year multiplied by 1.25;
or

 

(2)                                  The average contribution percentage for
eligible Participants who are Highly-Compensated Associates for the Plan Year
shall not exceed the average contribution percentage for eligible Participants
who are Nonhighly-Compensated Associates for the Plan Year multiplied by two
(2), provided that the average contribution percentage for eligible Participants
who are Highly-Compensated Associates for the Plan Year does not exceed the
average contribution percentage for eligible Participants who are
Nonhighly-Compensated Associates by more than two (2) percentage points or such
lesser amount as the Secretary of the Treasury shall prescribe to prevent the
multiple use of this alternative limitation with respect to any
Highly-Compensated Associate.

 

Notwithstanding the foregoing, if elected by the Employer, the foregoing
percentage tests shall be applied as though the references therein to “the Plan
Year” read “the prior Plan Year;” provided, however, the change in testing
methods complies with the requirements set forth in Notice 98-1 and any other
superseding guidance.

 

Effective for testing years beginning after December 31, 1998, in the event the
Plan changes from the current year testing method to the prior year testing
method, then, for purposes of the first testing year for which the change is
effective, the average contribution percentage for Nonhighly-Compensated
Associates for the prior year shall be determined by taking into account only
(a) matching contributions for those Nonhighly-Compensated Associates that were
taken into account for purposes of the average contribution percentage test (and
not the average actual deferral percentage test) under the current year testing
method for the prior year, and (b) any qualified nonelective contributions that
were allocated to the Accounts of those Nonhighly-Compensated Associates for the
prior year but that were not used to satisfy the average contribution percentage
test or the average actual deferral percentage test under the current year
testing method for the prior year.

 

In the event the Plan changes from the current year to the prior year testing
method for the first time for either the 1997 or 1998 testing year, the average
contribution percentage for Nonhighly-Compensated Associates used for that
testing year shall be the same as the average contribution percentage for
Nonhighly-Compensated Associates used for the prior testing year.

 

46

--------------------------------------------------------------------------------


 

For purposes of the above tests, the “average contribution percentage” shall
mean the average (expressed as a percentage) of the contribution percentages of
the “eligible Participants” in each group.  The “contribution percentage” shall
mean the ratio (expressed as a percentage) that the sum of Employer matching
contributions and elective deferrals (to the extent such elective deferrals are
not used to satisfy the average actual deferral percentage test of Section 11.2)
under the Plan on behalf of the eligible Participant for the Plan Year bears to
the eligible Participant’s compensation (within the meaning of Section
1.414(s)-1(d)(2) of the Income Tax Regulations) for the Plan Year.  Such average
contribution percentage shall be determined without regard to matching
contributions that are used either to correct excess contributions hereunder or
because contributions to which they relate are excess deferrals under Section
11.1 or excess contributions under Section 11.2.  “Eligible Participant” shall
mean each Associate who is eligible to participate in the Plan under Section
3.1.

 

For purposes of this Section 11.3, the contribution percentage for any eligible
Participant who is a Highly-Compensated Associate for the Plan Year and who is
eligible to have Employer matching contributions, elective deferrals and/or
after-tax contributions allocated to his account under two (2) or more plans
described in Section 401(a) of the Code or under arrangements described in
Section 401(k) of the Code that are maintained by the Employer or any member of
the Employer’s related group (within the meaning of Section 2.5(b)), shall be
determined as if all such contributions were made under a single plan.

 

In the event that this Plan satisfies the requirements of Section 401(m),
401(a)(4) or 410(b) of the Code only if aggregated with one (1) or more other
plans, or if one (1) or more other plans satisfy the requirements of such
Sections of the Code only if aggregated with this Plan, then the provisions of
this Section 11.3 shall be applied by determining the contribution percentages
of eligible Participants as if all such plans were a single plan.  Any
adjustments to the Nonhighly-Compensated Associate actual contribution
percentage for the prior year shall be made in accordance with Notice 98-1 and
any superseding guidance, unless the Employer has elected to use the current
year testing method.  Plans may be aggregated in order to satisfy Section 401(m)
of the Code only if they have the same Plan Year and use the same average
contribution percentage testing method.

 

For purposes of determining the contribution percentage of an eligible
Participant who is classified as a Highly-Compensated Associate as the result of
being a five percent (5%) owner or who is one of the ten (10) highest paid
Highly-Compensated Associates, the Employer matching contributions, elective
deferrals (to the extent not used to satisfy the average actual deferral
percentage test of Section 11.2) and compensation of such Participant shall
include the Employer matching contributions, such elective deferrals and
compensation of his family members (as defined in Code Section 414(q)(6)(B))
participating in the Plan.  Such family members shall be disregarded in
determining the average contribution percentage for eligible Participants who
are Nonhighly-Compensated Associates.  The application of the family aggregation
rule set forth in this paragraph, however, shall not apply for Plan Years
beginning on and after January 1, 1997.

 

47

--------------------------------------------------------------------------------


 

The determination and treatment of the contribution percentage of any
Participant shall satisfy such other requirements as may be prescribed by the
Secretary of the Treasury.

 

(b)                                Distribution of Excess Employer Matching
Contributions.

 

(1)                                  In General.  If the nondiscrimination tests
of Section 11.3(a) are not satisfied for a Plan Year, then the “excess aggregate
contributions”, and any income allocable thereto, shall be forfeited, if
otherwise forfeitable, no later than the last day of the Plan Year following the
Plan Year for which the nondiscrimination tests are not satisfied, and shall be
used to reduce Employer contributions under Section 4.2.  To the extent that
such “excess aggregate contributions” are nonforfeitable, such excess
contributions shall be distributed to the Participant on whose behalf the excess
contributions were made no later than the last day of the Plan Year following
the Plan Year for which such “excess aggregate contributions” were made. 
However, if such excess aggregate contributions are distributed later than two
and one-half (2½) months following the last day of the Plan Year in which such
excess aggregate contributions were made, a ten percent (10%) excise tax shall
be imposed upon the Employer with respect to such excess aggregate
contributions.  For purposes of the limitations of Section 12.1(b)(1) of the
Plan, excess aggregate contributions shall be considered annual additions.

 

(2)                                  Excess Aggregate Contributions.  For
purposes of this Section, “excess aggregate contributions” shall consist of the
excess of the amount of Employer matching contributions and elective deferrals
(to the extent not used to satisfy the average actual deferral percentage test
of Section 11.2) made on behalf of the Highly-Compensated Associates for such
Plan Year over the maximum amount of all such contributions permitted under the
nondiscrimination tests under Section 11.3(a).  In order to comply with Section
401(m)(6)(C) of the Code (as amended by the Small Business Job Protection Act of
1996), effective January 1, 1997, excess contributions shall be allocated to the
Highly-Compensated Associate with the largest “contribution percentage amounts”
(as defined below) taken into account in calculating the average contribution
percentage test for the year in which the excess arose, beginning with the
Highly-Compensated Associate with the largest contribution percentage amounts
and continuing in descending order until all the excess aggregate contributions
have been allocated.

 

For purposes of the preceding paragraph, “contribution percentage amounts” shall
mean the sum of Employer matching contributions and elective deferrals (to the
extent not used to satisfy the average actual deferral percentage test of
Section 11.2) made under the Plan on behalf of the Participant for the Plan
Year.

 

(3)                                  Determination of Income.  The income
allocable to excess contributions allocated to each Participant shall be
determined by multiplying the income allocable to the Employer matching
contributions such elective deferrals by a fraction, the numerator of which is
the excess aggregate contributions on behalf of the Participant for the Plan
Year, and the denominator of which is the sum of the

 

48

--------------------------------------------------------------------------------


 

Participant’s Account balances attributable to Employer matching contributions
and such elective deferrals, on the last day of the Plan Year.

 

Notwithstanding the foregoing, to the extent otherwise required to comply with
the requirements of Section 401(a)(4) of the Code and the regulations
thereunder, vested matching contributions may be forfeited.

 

11.4                        LIMITATION ON THE MULTIPLE USE ALTERNATIVE.  The sum
of the average actual deferral percentage of Highly-Compensated Associates under
Section 11.2(a) and the average contribution percentage of Highly-Compensated
Associates under Section 11.3(a) shall not exceed the “aggregate limit,” as
defined in Section 401(m)(9) of the Code and the regulations promulgated
thereunder.

 

If the aggregate limit is exceeded, the average contribution percentage of the
Highly-Compensated Associates shall be reduced in accordance with the provisions
of Section 11.3(b).  In lieu of reducing the average contribution percentage,
the Administrator may reduce the average actual deferral percentage of the
Highly-Compensated Associates in accordance with the provisions of
Section 11.2(b).  The reductions under this Section shall be made only to the
extent necessary to comply with the restrictions on the multiple use of the
“alternative limitation” within the meaning of Code Section 401(m)(9).

 

49

--------------------------------------------------------------------------------


 

ARTICLE TWELVE—LIMITATION ON ANNUAL ADDITIONS

 

12.1        RULES AND DEFINITIONS

 

(a)           Rules                  The following rules shall limit additions
to Participants’ Accounts:

 

(1)                                  If the Participant does not participate,
and has never participated, in another qualified plan maintained by the
Employer, the amount of annual additions which may be credited to the
Participant’s Account for any limitation year shall not exceed the lesser of the
“maximum permissible” amount (as hereafter defined) or any other limitation
contained in this Plan.  If the Employer contribution that would otherwise be
allocated to the Participant’s Account would cause the annual additions for the
limitation year to exceed the maximum permissible amount, the amount allocated
shall be reduced so that the annual additions for the limitation year shall
equal the maximum permissible amount.

 

(2)                                  Prior to determining the Participant’s
actual compensation for the limitation year, the Employer may determine the
maximum permissible amount for a Participant on the basis of a reasonable
estimation of the Participant’s compensation for the limitation year, uniformly
determined for all Participants similarly situated.

 

(3)                                  As soon as is administratively feasible
after the end of the limitation year, the maximum permissible amount for the
limitation year shall be determined on the basis of the Participant’s actual
compensation for the limitation year.

 

(4)                                  If, as a result of the allocation of
forfeitures, a reasonable error in estimating a Participant’s annual
Compensation, a reasonable error in determining elective deferrals, the
limitations of Section 415 of the Code are exceeded, such excess amount shall be
disposed of as follows:

 

(A)                              Any nondeductible Associate after-tax
contributions (plus attributable earnings) and, to the extent elected by the
Administrator pursuant to a nondiscriminatory procedure, elective deferrals
under Section 4.1(a) (plus attributable earnings), to the extent they would
reduce the excess amount, shall be returned to the Participant.

 

(B)                                If an excess amount still exists after the
application of subparagraph (A), and the Participant is covered by the Plan at
the end of the limitation year, the excess amount in the Participant’s Account
shall be used to reduce Employer contributions (including any allocation of
forfeitures, if applicable) for such Participant in the next limitation year,
and each succeeding limitation year if necessary;

 

(C)                                If an excess amount still exists after the
application of subparagraph (A), and the Participant is not covered by the Plan
at the end of the limitation year, the excess amount shall be held unallocated
in a suspense account

 

50

--------------------------------------------------------------------------------


 

and applied to reduce future Employer contributions (including allocation of any
forfeitures) for all remaining Participants in the next limitation year, and
each succeeding limitation year if necessary.  Excess amounts may not be
distributed to Participants or former Participants.

 

(D)                               If a suspense account is in existence at any
time during the limitation year pursuant to this Section 12.1(a)(4), it shall
not participate in the allocation of the Trust’s investment gains and losses. 
In addition, all amounts held in the suspense account shall be allocated and
reallocated to Participants’ Accounts before any Employer or Associate
contributions may be made for the limitation year.

 

(5)                                  If, in addition to this Plan, the
Participant is covered under another defined contribution plan maintained by the
Employer, or a welfare benefit fund, as defined in Code Section 419(e),
maintained by the Employer, or an individual medical account, as defined in Code
Section 415(1)(2), maintained by the Employer which provides an annual addition,
the annual additions which may be credited to a Participant’s account under all
such plans for any such limitation year shall not exceed the maximum permissible
amount.  Benefits shall be reduced under any discretionary defined contribution
plan before they are reduced under any defined contribution pension plan.  If
both plans are discretionary contribution plans, they shall first be reduced
under this Plan.  Any excess amount attributable to this Plan shall be disposed
of in the manner described in Section 12.1(a)(4).

 

(6)                                  If the Employer maintains, or at any time
maintained, a qualified defined benefit plan covering any Participant in this
Plan, the sum of the Participant’s defined benefit plan fraction and defined
contribution plan fraction shall not exceed 1.0 in any limitation year.  The
annual additions which may be credited to the Participant’s Account under this
Plan for any limitation year shall be limited so that if the limitations of Code
Section 415(e) become applicable, benefits under a defined benefit plan shall
have first been provided before benefits under a defined contribution plan are
provided.

 

The combined limitation set forth in the preceding paragraph shall not apply to
any limitation year beginning after December 31, 1999.

 

(7)                                  In any Plan Year in which the Plan becomes
a Super Top-Heavy Plan (as defined in Section 14.2(b)), the denominators of the
defined benefit fraction and defined contribution fraction shall be computed
using one hundred percent (100%) of the maximum dollar limitation instead of one
hundred and twenty-five percent (125%).

 

(8)                                  In any year in which the Plan is a
Top-Heavy Plan (as defined in Section 14.2(c)) (but not a Super Top-Heavy Plan),
the limitations shall be similarly reduced, subject to the special provisions of
Section 14.3, which provide for the use of the one hundred and twenty-five
percent (125%) limitation subject to the added minimum allocations.

 

51

--------------------------------------------------------------------------------


 

(b)           Definitions.

 

(1)                                  Annual additions:  The following amounts
credited to a Participant’s Account for the limitation year shall be treated as
annual additions:

 

(A)                              Employer contributions;

 

(B)                                Elective deferrals;

 

(C)                                Associate after-tax contributions, if any;

 

(D)                               Forfeitures, if any; and

 

(E)                                 Amounts allocated after March 31, 1984 to an
individual medical account, as defined in Section 415(l)(2) of the Code, which
is part of a pension or annuity plan maintained by the Employer.  Also, amounts
derived from contributions paid or accrued after December 31, 1985 in taxable
years ending after such date which are attributable to post-retirement medical
benefits allocated to the separate account of a Key Employee, as defined in
Section 419A(d)(3), and amounts under a welfare benefit fund, as defined in
Section 419(e), maintained by the Employer, shall be treated as annual additions
to a defined contribution plan.

 

Employer and employee contributions taken into account as annual additions shall
include “excess contributions” as defined in Section 401(k)(8)(B) of the Code,
“excess aggregate contributions” as defined in Section 401(m)(6)(B) of the Code,
and “excess deferrals” as defined in Section 402(g) of the Code, regardless of
whether such amounts are distributed, recharacterized or forfeited, unless such
amounts constitute excess deferrals that were distributed to the Participant no
later than April 15 of the taxable year following the taxable year of the
Participant in which such deferrals were made.

 

For this purpose, any excess amount applied under Section 12.1(a)(4) in the
limitation year to reduce Employer contributions shall be considered annual
additions for such limitation year.

 

Notwithstanding the foregoing, for any Plan Year in which no more than one-third
(1/3rd) of the Employer contributions are allocated to the ASOP Fund on behalf
of Participants who are Highly-Compensated Associates, the annual addition shall
not include (1) forfeitures of shares of Employer Stock which were acquired with
the proceeds of an ASOP Loan and (2) contributions of the Employer which are
applied to the payment of interest on an ASOP Loan.

 

(2)                                  Compensation:  For purposes of determining
maximum permitted benefits under this Section, compensation shall include all of
a Participant’s earned income, wages, salaries, and fees for professional
services, and other amounts received for

 

52

--------------------------------------------------------------------------------


 

personal services actually rendered in the course of employment with the
Employer, including, but not limited to, commissions paid to salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips and bonuses, and effective for limitation years
beginning after December 31, 1997, including also any elective deferrals (as
defined in Section 402(g)(3) of the Code) made by an Associate to the Plan and
any amount contributed or deferred by an Associate on an elective basis and not
includable in the gross income of the Associate under Section 125 of the Code;
and excluding the following:

 

(A)                              Except as provided in the preceding paragraph
of this Section 12.1(b)(2), Employer contributions to a plan of deferred
compensation which are not included in the Associate’s gross income for the
taxable year in which contributed, or Employer contributions under a simplified
employee pension plan (funded with individual retirement accounts or annuities)
to the extent such contributions are deductible by the Associate, or any
distributions from a plan of deferred compensation;

 

(B)                                Amounts realized from the exercise of a
nonqualified stock option, or when restricted stock (or property) held by the
Associate either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture;

 

(C)                                Amounts realized from the sale, exchange, or
other disposition of stock acquired under a qualified stock option; and

 

(D)                               Other amounts which received special tax
benefits, or contributions made by the Employer (whether or not under a salary
reduction agreement) toward the purchase of an annuity described in Section
403(b) of the Code (whether or not the amounts are actually excludable from the
gross income of the Associate).

 

Compensation shall be measured on the basis of compensation paid in the
limitation year.

 

(3)                                  Defined benefit fraction:  This shall mean
a fraction, the numerator of which is the sum of the Participant’s projected
annual benefits under all the defined benefit plans maintained or previously
maintained by the Employer, and the denominator of which is the lesser of one
hundred and twenty-five percent (125%) of the dollar limitation in effect for
the limitation year under Section 415(b)(1)(A) of the Code or one hundred and
forty percent (140%) of the highest average compensation including any
adjustment under Code Section 415(b).

 

(4)                                  Defined contribution fraction:  This shall
mean a fraction, the numerator of which is the sum of the annual additions to
the Participant’s account under all the defined contribution plans (whether or
not terminated), welfare benefit funds, and individual medical accounts
maintained by the Employer for the current and all prior limitation years, and
the denominator of which is the sum of the maximum

 

53

--------------------------------------------------------------------------------


 

aggregate amounts for the current and all prior limitation years of Service with
the Employer, regardless of whether a defined contribution plan was maintained
by the Employer.

 

The maximum aggregate amount in any limitation year is the lesser of one hundred
and twenty-five percent (125%) of the dollar limitation then in effect under
Section 415(c)(1)(A) of the Code or thirty-five (35%) of the Participant’s
compensation for such year.

 

If the Associate, as of the end of the first day of the first limitation year
beginning after December 31, 1986, was a participant in one (1) or more defined
contribution plans maintained by the Employer which were in existence on May 5,
1986, the numerator of this fraction shall be adjusted if the sum of this
fraction and the defined benefit fraction would otherwise exceed 1.0 under the
terms of this Plan.  Under the adjustment, an amount equal to the product of (i)
the excess of the sum of the fractions over 1.0 and (ii) the denominator of this
fraction, will be permanently subtracted from the numerator of this fraction. 
The adjustment is calculated using the fractions as they would be computed as of
the end of the last limitation year beginning before January 1, 1987, and
disregarding any changes in the terms and conditions of the Plan made after
May 5, 1986, but using the Code Section 415 limitation applicable to the first
limitation year beginning on or after January 1, 1987.

 

The annual addition for any limitation year beginning before January 1, 1987,
shall not be recomputed to treat all Associate contributions as annual
additions.

 

(5)                                  Defined contribution dollar limitation: 
Effective January 1, 1995, this shall mean $30,000, as adjusted under Section
415(d) of the Code.

 

(6)                                  Employer:  This term refers to the Employer
that adopts this Plan, and all members of a controlled group of corporations (as
defined in Section 414(b) of the Code, as modified by Section 415(h)),
commonly-controlled trades or businesses (as defined in Section 414(c), as
modified by Section 415(h)), or affiliated service groups (as defined in Section
414(m)) of which the Employer is a part, or any other entity required to be
aggregated with the Employer under Code Section 414(o).

 

(7)                                  Highest average compensation:  This means
the average compensation for the three (3) consecutive limitation years with the
Employer that produces the highest average.

 

(8)                                  Limitation year:  This shall mean the Plan
Year, unless the Employer elects a different twelve (12) consecutive month
period.  The election shall be made by the adoption of a Plan amendment by the
Employer.  If the limitation year is amended to a different twelve (12)
consecutive month period, the new limitation year must begin on a date within
the limitation year in which the amendment is made.

 

54

--------------------------------------------------------------------------------


 

(9)                                  Maximum permissible amount:  This shall
mean an amount equal to the lesser of the defined contribution dollar limitation
or twenty-five percent (25%) of the Participant’s compensation for the
limitation year.  If a short limitation year is created because of an amendment
changing the limitation year to a different twelve (12)-consecutive month
period, the maximum permissible amount shall not exceed the defined contribution
dollar limitation multiplied by the following fraction:

 

Number of months in the short limitation year

12

 

(10)                            Projected annual benefit:  This is the annual
retirement benefit (adjusted to an actuarially equivalent straight life annuity
if such benefit is expressed in a form other than a straight life annuity or
qualified joint and survivor annuity) to which the Participant would be entitled
under the terms of the plan, assuming:

 

(A)                              the Participant will continue employment until
normal retirement age under the plan (or current age, if later), and

 

(B)                                the Participant’s compensation for the
current limitation year and all other relevant factors used to determine
benefits under the plan will remain constant for all future limitation years.

 

55

--------------------------------------------------------------------------------


 

ARTICLE THIRTEEN—AMENDMENT AND TERMINATION

 

13.1                        AMENDMENT.  The Employer, by resolution of its board
of directors, (or, to the extent permitted by resolution of such board of
directors, by action of a duly authorized officer of the Employer) shall have
the right to amend, alter or modify the Plan at any time, or from time to time,
in whole or in part.  Any such amendment shall become effective under its terms
upon adoption by the Employer.  However, no amendment affecting the duties,
powers or responsibilities of the Trustee may be made without the written
consent of the Trustee.  No amendment shall be made to the Plan which shall:

 

(a)                                  make it possible (other than as provided in
Section 15.3) for any part of the corpus or income of the Trust Fund (other than
such part as may be required to pay taxes and administrative expenses) to be
used for or diverted to purposes other than the exclusive benefit of the
Participants or their Beneficiaries;

 

(b)                                 decrease a Participant’s account balance or
eliminate an optional form of payment with respect to benefits accrued as of the
later of (i) the date such amendment is adopted, or (ii) the date the amendment
becomes effective; or

 

(c)                                  alter the schedule for vesting in a
Participant’s Account with respect to any Participant with three (3) or more
Years of Vesting Service without his consent or deprive any Participant of any
nonforfeitable portion of his Account.

 

Notwithstanding the other provisions of this Section or any other provisions of
the Plan, any amendment or modification of the Plan may be made retroactively if
necessary or appropriate to conform to or to satisfy the conditions of any law,
governmental regulation, or ruling, and to meet the requirements of the Employee
Retirement Income Security Act of 1974, as it may be amended.

 

13.2                        TERMINATION OF THE PLAN.  The Employer, by
resolution of its board of directors, reserves the right at any time and in its
sole discretion to discontinue payments under the Plan and to terminate the
Plan.  In the event the Plan is terminated, or upon complete discontinuance of
contributions under the Plan by the Employer, the rights of each Participant to
his Account on the date of such termination or discontinuance of contributions,
to the extent of the fair market value under the Trust Fund, shall become fully
vested and nonforfeitable.  The Employer shall direct the Trustee to distribute
the Trust Fund in accordance with the Plan’s distribution provisions to the
Participants and their Beneficiaries, each Participant or Beneficiary receiving
a portion of the Trust Fund equal to the value of his Account as of the date of
distribution.  These distributions may be implemented by the continuance of the
Trust and the distribution of the Participants’ Account shall be made at such
time and in such manner as though the Plan had not terminated, or by any other
appropriate method, including rollover into Individual Retirement Accounts. 
Upon distribution of the Trust Fund, the Trustee shall be discharged from all
obligations under the Trust and no Participant or Beneficiary shall have any
further right or claim therein.  In the event of the partial termination of the
Plan, the Accounts of all affected

 

56

--------------------------------------------------------------------------------


 

Participants shall become fully vested and nonforfeitable and the provisions of
the preceding paragraph shall apply with respect to such Participants’ Accounts.

 

13.3                        DISTRIBUTION UPON SALE OR DISPOSITION OF STOCK OR
ASSETS.  The vested balances of affected Participants (as defined below) may be
distributed, in a single lump-sum payment, as soon as administratively practical
following:

 

(i)                                     the sale or other disposition of the
Employer’s interest in a subsidiary (within the meaning of Section 409(d)(3) of
the Code) to an entity that is not a “related group member” (within the meaning
of Section 2.5(b)), provided that the Employer and not the acquirer continues to
maintain the Plan after the disposition.  In this case, affected Participants
shall be those Participants who continue employment with such subsidiary.

 

(ii)                                  the sale or other disposition of
“substantially all” (within the meaning of Section 1.401(k)-1(d)(4) of the
Income Tax Regulations) of the assets used by the Employer in a trade or
business to an unrelated corporation, provided that the Employer and not the
acquirer continues to maintain the Plan after the disposition.  In this case,
affected Participants shall be those Participants who continue employment with
the corporation acquiring such assets.

 

57

--------------------------------------------------------------------------------


 

ARTICLE FOURTEEN—TOP-HEAVY PROVISIONS

 

14.1                        APPLICABILITY.  The provisions of this Article shall
become applicable only for any Plan Year in which the Plan is a Top-Heavy Plan
(as defined in Section 14.2(c)).  The determination of whether the Plan is a
Top-Heavy Plan shall be made each Plan Year by the Administrator.

 

14.2                        DEFINITIONS.  For purposes of this Article, the
following definitions shall apply:

 

(a)                                  “Key Associate”:  “Key Associate” shall
mean any Associate or former Associate (and the Beneficiaries of such Associate)
who, at any time during the determination period, was (1) an officer of the
Employer earning compensation (as defined in Section 416(i) of the Code) in
excess of fifty percent (50%) of the dollar limitation under Section
415(b)(1)(A) of the Code, (2) an owner (or considered an owner under Section 318
of the Code) of both more than a one-half percent (½%) interest in the Employer
and one of the ten (10) largest interests in the Employer if such individual’s
compensation exceeds the dollar limitation under Section 415(c)(1)(A) of the
Code, (3) a five percent (5%) owner of the Employer, or (4) a one percent (1%)
owner of the Employer who has an annual compensation of more than $150,000.  For
purposes of this Section, annual compensation shall mean compensation as defined
in Code Section 415(c)(3), but including amounts contributed by the Employer
pursuant to a salary reduction agreement which are excludable from the
Associate’s income under Code Sections 125, 402(g), 402(h) or 403(b).  The
determination period of the Plan is the Plan Year containing the “determination
date” as defined in Section 14.2(c)(4) and the four (4) preceding Plan Years.

 

The determination of who is a Key Associate (including the terms “5% owner” and
“1% owner”) shall be made in accordance with Section 416(i)(1) of the Code and
the regulations thereunder.

 

(b)                                 “Super Top-Heavy Plan”:  The Plan shall
constitute a “Super Top-Heavy Plan” if it meets the test for status as a
Top-Heavy Plan, where “90%” is substituted for “60%” at each place in Section
14.2(c).

 

(c)                                  “Top-Heavy Plan”:

 

(1)                                  The Plan shall constitute a “Top-Heavy
Plan” if any of the following conditions exist:

 

(A)                              The top-heavy ratio for the Plan exceeds sixty
percent (60%) and the Plan is not part of any required aggregation group or
permissive aggregation group of plans; or

 

(B)                                The Plan is part of a required aggregation
group of plans (but is not part of a permissive aggregation group) and the
top-heavy ratio for the group of plans exceeds sixty percent (60%); or

 

58

--------------------------------------------------------------------------------


 

(C)                                The Plan is a part of a required aggregation
group of plans and part of a permissive aggregation group and the top-heavy
ratio for the permissive aggregation group exceeds sixty percent (60%).

 

(2)                                  If the Employer maintains one (1) or more
defined contribution plans (including any simplified employee pension plan
funded with individual retirement accounts or annuities) and the Employer
maintains or has maintained one (1) or more defined benefit plans which have
covered or could cover a Participant in this Plan, the top-heavy ratio is a
fraction, the numerator of which is the sum of account balances under the
defined contribution plans for all Key Associates and the actuarial equivalents
of accrued benefits under the defined benefit plans for all Key Associates, and
the denominator of which is the sum of the account balances under the defined
contribution plans for all Participants and the actuarial equivalents of accrued
benefits under the defined benefit plans for all Participants.  Both the
numerator and denominator of the top-heavy ratio shall include any distribution
of an account balance or an accrued benefit made in the five (5)-year period
ending on the determination date and any contribution due to a defined
contribution pension plan but unpaid as of the determination date.  In
determining the accrued benefit of a non-Key Associate who is participating in a
plan that is part of a required aggregation group, the method of determining
such benefit shall be either (i) in accordance with the method, if any, that
uniformly applies for accrual purposes under all plans maintained by the
Employer or any member of the Employer’s related group (within the meaning of
Section 2.5(b)), or (ii) if there is no such method, as if such benefit accrued
not more rapidly than the slowest accrual rate permitted under the fractional
accrual rate of Code Section 411(b)(1)(C).

 

(3)                                  For purposes of (1) and (2) above, the
value of account balances and the actuarial equivalents of accrued benefits
shall be determined as of the most recent Valuation Date that falls within or
ends with the twelve (12)-month period ending on the determination date.  The
account balances and accrued benefits of a Participant who is not a Key
Associate but who was a Key Associate in a prior year shall be disregarded.  The
accrued benefits and account balances of Participants who have performed no
Hours of Service with any Employer maintaining the plan for the five (5)-year
period ending on the determination date shall be disregarded.  The calculations
of the top-heavy ratio, and the extent to which distributions, rollovers, and
transfers are taken into account shall be made under Section 416 of the Code and
regulations issued thereunder.  Deductible Associate contributions shall not be
taken into account for purposes of computing the top-heavy ratio.  When
aggregating plans, the value of account balances and accrued benefits shall be
calculated with reference to the determination dates that fall within the same
calendar year.

 

(4)                                  Definition of terms for Top-Heavy status:

 

(A)                              “Top-heavy ratio” shall mean the following:

 

59

--------------------------------------------------------------------------------


 

(1)                                  If the Employer maintains one or more
defined contribution plans (including any simplified employee pension plan
funded with individual retirement accounts or annuities) and the Employer has
never maintained any defined benefit plans which have covered or could cover a
Participant in this Plan, the top-heavy ratio is a fraction, the numerator of
which is the sum of the account balances of all Key Associates as of the
determination date (including any part of any account balance distributed in the
five (5)-year period ending on the determination date), and the denominator of
which is the sum of the account balances (including any part of any account
balance distributed in the five (5)-year period ending on the determination
date) of all Participants as of the determination date.  Both the numerator and
the denominator shall be increased by any contributions due but unpaid to a
defined contribution pension plan as of the determination date.

 

(B)                                “Permissive aggregation group” shall mean the
required aggregation group of plans plus any other plan or plans of the Employer
which, when considered as a group with the required aggregation group, would
continue to satisfy the requirements of Sections 401(a)(4) and 410 of the Code.

 

(C)                                “Required aggregation group” shall mean
(i) each qualified plan of the Employer (including any terminated plan) in which
at least one Key Associate participates, and (ii) any other qualified plan of
the Employer which enables a plan described in (i) to meet the requirements of
Section 401(a)(4) or 410 of the Code.

 

(D)                               “Determination date” shall mean, for any Plan
Year subsequent to the first Plan Year, the last day of the preceding Plan
Year.  For the first Plan Year of the Plan, “determination date” shall mean the
last day of that Plan Year.

 

(E)                                 “Valuation Date” shall mean the last day of
the Plan Year.

 

(F)                                 Actuarial equivalence shall be based on the
interest and mortality rates utilized to determine actuarial equivalence when
benefits are paid from any defined benefit plan.  If no rates are specified in
said plan, the following shall be utilized:  pre- and post-retirement interest —
five percent (5%); post-retirement mortality based on the Unisex Pension (1984)
Table as used by the Pension Benefit Guaranty Corporation on the date of
execution hereof.

 

14.3                        ALLOCATION OF EMPLOYER CONTRIBUTIONS AND FORFEITURES
FOR A TOP-HEAVY PLAN YEAR.

 

60

--------------------------------------------------------------------------------


 

(a)                                  Except as otherwise provided below, in any
Plan Year in which the Plan is a Top-Heavy Plan, the Employer contributions and
forfeitures allocated on behalf of any Participant who is a non-Key Associate
shall not be less than the lesser of three percent (3%) of such Participant’s
compensation (as defined in Section 12.1(b)(2) and as limited by Section
401(a)(17) of the Code) or the largest percentage of Employer contributions,
elective deferrals, and forfeitures as a percentage of the Key Associate’s
compensation (as defined in Section 12.1(b)(2) and as limited by Section
401(a)(17) of the Code), allocated on behalf of any Key Associate for that Plan
Year.  This minimum allocation shall be made even though, under other Plan
provisions, the Participant would not otherwise be entitled to receive an
allocation or would have received a lesser allocation for the Plan Year because
of insufficient Employer contributions under Article Four or the Participant’s
failure to make elective deferrals under Section 4.1.

 

(b)                                 The minimum allocation under this Section
shall not apply to any Participant who was not employed by the Employer on the
last day of the Plan Year.

 

(c)                                  Neither elective deferrals nor Employer
matching contributions may be taken into account for the purpose of satisfying
the minimum allocation.

 

(d)                                 For purposes of the Plan, a non-Key
Associate shall be any Associate or Beneficiary of such Associate, any former
Associate, or Beneficiary of such former Associate, who is not or was not a Key
Associate during the Plan Year ending on the determination date, nor during the
four (4) preceding Plan Years.

 

(e)                                  If no defined benefit plan has ever been
part of a permissive or required aggregation group of plans of the Employer, the
contributions and forfeitures under this step shall be offset by any allocation
of contributions and forfeitures under any other defined contribution plan of
the Employer with a Plan Year ending in the same calendar year as this Plan’s
Valuation Date.

 

(f)                                    There shall be no duplication of the
minimum benefits required under Code Section 416.  Benefits shall be provided
under defined contribution plans before under defined benefit plans.  If a
defined benefit plan (active or terminated) is part of the permissive or
required aggregation group of plans, the allocation method of subparagraph (a)
above shall apply, except that “3%” shall be increased to “5%.”

 

(g)                                 There shall be no duplication of the minimum
benefits required under Code Section 416.  Benefits shall be provided under
defined contribution plans before defined benefit plans.  If a defined benefit
plan (active or terminated) is part of the permissive or required aggregation
group of plans, and if any Participant in the Plan would have his benefits
limited due to the application of the Code limitation rule in Section 12.1 in a
Plan Year in which the Plan is a Top-Heavy Plan but not a Super Top-Heavy Plan,
the allocation method of subparagraph (f) above shall apply, except that “5%”
shall be increased to “7.5%.”  In the event any Participant in the Plan would
have his benefits limited due to the application of the special Code limitation
rule in Section 12.1 in a Plan Year in which the Plan is a Top-Heavy Plan but
not a Super Top-Heavy Plan and the Participant is

 

61

--------------------------------------------------------------------------------


 

covered only by a defined contribution plan, the allocation method of
subparagraph (a) shall apply, except that “3%” shall be increased to “4%”.

 

14.4                        VESTING.  The provisions contained in Section 6.1
relating to vesting shall continue to apply in any Plan Year in which the Plan
is a Top-Heavy Plan, and apply to all benefits within the meaning of Section
411(a)(7) of the Code except those attributable to Associate contributions and
elective deferrals under Section 4.1, including benefits accrued before the
effective date of Section 416 and benefits accrued before the Plan became a
Top-Heavy Plan.  Further, no reduction in vested benefits may occur in the event
the Plan’s status as a Top-Heavy Plan changes for any Plan Year and the vesting
schedule is amended.  In addition, if a Plan’s status changes from a Top-Heavy
Plan to that of a non-Top-Heavy Plan, a Participant with three (3) Years of
Vesting Service shall continue to have his vested rights determined under the
schedule which he selects, in the event the vesting schedule is subsequently
amended.

 

Payment of a Participant’s vested Account balance under this Section shall be
made in accordance with the provisions of Article Seven.

 

62

--------------------------------------------------------------------------------


 

ARTICLE FIFTEEN — MISCELLANEOUS PROVISIONS

 

15.1                        PLAN DOES NOT AFFECT EMPLOYMENT.  Neither the
creation of this Plan, any amendment thereto, the creation of any fund nor the
payment of benefits hereunder shall be construed as giving any legal or
equitable right to any Associate or Participant against the Employer, its
officers or Associates, or against the Trustee.  All liabilities under this Plan
shall be satisfied, if at all, only out of the Trust Fund held by the Trustee. 
Participation in the Plan shall not give any Participant any right to be
retained in the employ of the Employer, and the Employer hereby expressly
retains the right to hire and discharge any Associate at any time with or
without cause, as if the Plan had not been adopted, and any such discharged
Participant shall have only such rights or interests in the Trust Fund as may be
specified herein.

 

15.2                        SUCCESSOR TO THE EMPLOYER.  In the event of the
merger, consolidation, reorganization or sale of assets of the Employer, under
circumstances in which a successor person, firm, or corporation shall carry on
all or a substantial part of the business of the Employer, and such successor
shall employ a substantial number of Associates of the Employer and shall elect
to carry on the provisions of the Plan, such successor shall be substituted for
the Employer under the terms and provisions of the Plan upon the filing in
writing with the Trustee of its election to do so.

 

15.3                        REPAYMENTS TO THE EMPLOYER.  Notwithstanding any
provisions of this Plan to the contrary:

 

(a)                                  Any monies or other Plan assets
attributable to any contribution made to this Plan by the Employer because of a
mistake of fact shall be returned to the Employer within one (1) year after the
date of contribution.

 

(b)                                 Any monies or other Plan assets attributable
to any contribution made to this Plan by the Employer shall be refunded to the
Employer, to the extent such contribution is predicated on the deductibility
thereof under the Code and the income tax deduction for such contribution is
disallowed.  Such amount shall be refunded within one (1) taxable year after the
date of such disallowance or within one (1) year of the resolution of any
judicial or administrative process with respect to the disallowance.  All
Employer contributions hereunder are expressly contributed based upon such
contributions’ deductibility under the Code.

 

15.4                        BENEFITS NOT ASSIGNABLE.  Except as provided in
Section 414(p) of the Code with respect to “qualified domestic relations
orders,” the rights of any Participant or his Beneficiary to any benefit or
payment hereunder shall not be subject to voluntary or involuntary alienation or
assignment.

 

With respect to any “qualified domestic relations order” relating to the Plan,
the Plan shall permit distribution to an alternate payee under such order at any
time, irrespective of whether the

 

63

--------------------------------------------------------------------------------


 

Participant has attained his “earliest retirement age” (within the meaning of
Section 414(p)(4)(B) of the Code) under the Plan.  A distribution to an
alternate payee prior to the Participant’s attainment of his earliest retirement
age shall, however, be available only if the order specifies distribution at
that time or permits an agreement between the Plan and the alternate payee to
authorize an earlier distribution.  Nothing in this paragraph shall, however,
give a Participant a right to receive distribution at a time otherwise not
permitted under the Plan nor does it permit the alternate payee to receive a
form of payment not otherwise permitted under the Plan or under said Section
414(p) of the Code.

 

15.5                        MERGER OF PLANS.  In the case of any merger or
consolidation of this Plan with, or transfer of the assets or liabilities of the
Plan to, any other plan, the terms of such merger, consolidation or transfer
shall be such that each Participant would receive (in the event of termination
of this Plan or its successor immediately thereafter) a benefit which is no less
than what the Participant would have received in the event of termination of
this Plan immediately before such merger, consolidation or transfer.

 

15.6                        INVESTMENT EXPERIENCE NOT A FORFEITURE.  The
decrease in value of any Account due to adverse investment experience shall not
be considered an impermissible “forfeiture” of any vested balance.

 

15.7                        CONSTRUCTION.  Wherever appropriate, the use of the
masculine gender shall be extended to include the feminine and/or neuter or vice
versa; and the singular form of words shall be extended to include the plural;
and the plural shall be restricted to mean the singular.

 

15.8                        GOVERNING DOCUMENTS.  A Participant’s rights shall
be determined under the terms of the Plan as in effect at the Participant’s date
of separation from Service.

 

15.9                        GOVERNING LAW.  The provisions of this Plan shall be
construed under the laws of the state of the situs of the Trust, except to the
extent such laws are preempted by Federal law.

 

15.10                 HEADINGS.  The Article headings and Section numbers are
included solely for ease of reference.  If there is any conflict between such
headings or numbers and the text of the Plan, the text shall control.

 

15.11                 COUNTERPARTS.  This Plan may be executed in any number of
counterparts, each of which shall be deemed an original; said counterparts shall
constitute but one and the same instrument, which may be sufficiently evidenced
by any one counterpart.

 

64

--------------------------------------------------------------------------------


 

15.12                 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN.  In the
event that all or any portion of the distribution payable to a Participant or to
a Participant’s Beneficiary hereunder shall, at the expiration of five (5) years
after it shall become payable, remain unpaid solely by reason of the inability
of the Administrator to ascertain the whereabouts of such Participant or
Beneficiary, after sending a registered letter, return receipt requested, to the
last known address, and after further diligent effort, the amount so
distributable shall be used to pay Plan expenses and/or reallocated in the same
manner as a forfeiture under Section 6.2 pursuant to this Plan.  In the event a
Participant or Beneficiary is located subsequent to the forfeiture of his
Account balance, such Account balance shall be restored.

 

 

 

 

IN WITNESS WHEREOF, the Employer, by its duly authorized officer, has caused
this Plan to be executed on the                             day of
                           , 2000.

 

 

 

 

 

 

 

FIRST CONSULTING GROUP, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

 

 

 

 

Authorized Officer

 

 

65

--------------------------------------------------------------------------------